In the United States Court of Federal Claims
                               OFFICE OF SPECIAL MASTERS
                                         No. 13-190V
                                    (Filed: May 30, 2014)

* * * * * * * * * * * * * *                 *
TORY MOODY and SARAH MOODY,                 *            UNPUBLISHED
Parents of minor child, VEM,                *            Special Master Dorsey
                                            *
              Petitioners,                  *
                                            *
v.                                          *
                                            *            Decision on Proffer; Damages;
SECRETARY OF HEALTH                         *            Measles, Mumps, Rubella
AND HUMAN SERVICES,                         *            (MMR) vaccine; Varicella vaccine;
                                            *            Table Encephalopathy.
              Respondent.                   *
                                            *
* * * * * * * * * * * * * * *
David Porter Murphy, Greenfield, IN, for petitioners.
Heather Lynn Pearlman, United States Department of Justice, Washington, DC, for respondent.

                             DECISION AWARDING DAMAGES1

        On March 12, 2012, Tory Moody and Sarah Moody (“petitioners”) filed a petition on
behalf of a minor, VEM, pursuant to the National Vaccine Injury Compensation Program.2 42
U.S.C. §§ 300aa-1 to -34 (2006). The petition alleges that VEM received a measles, mumps,
rubella (“MMR”) and varicella vaccines on April 1, 2010, and suffered “febrile status epilepticus
after immunizations with subsequent decline, and now with intractable epilepsy which was
caused-in-fact by the MMR and Varicella vaccinations . . . .” Petition at 2, 5.

1
  Because this decision contains a reasoned explanation for the undersigned’s action in this case,
the undersigned intends to post this ruling on the website of the United States Court of Federal
Claims, in accordance with the E-Government Act of 2002, Pub. L. No. 107-347, § 205, 116
Stat. 2899, 2913 (codified as amended at 44 U.S.C. § 3501 note (2006)). As provided by
Vaccine Rule 18(b), each party has 14 days within which to request redaction “of any
information furnished by that party: (1) that is a trade secret or commercial or financial in
substance and is privileged or confidential; or (2) that includes medical files or similar files, the
disclosure of which would constitute a clearly unwarranted invasion of privacy.” Vaccine Rule
18(b).
2
  The National Vaccine Injury Compensation Program is set forth in Part 2 of the National
Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755, codified as amended,
42 U.S.C. §§ 300aa-1 to -34 (2006) (Vaccine Act or the Act). All citations in this decision to
individual sections of the Vaccine Act are to 42 U.S.C.A. § 300aa.
        Respondent has conceded that petitioners have satisfied all legal prerequisites for
compensation under the Vaccine Act and recommends that compensation be awarded to
petitioners. Respondent’s Report at 2, 4-5, filed June 11, 2013.

       Informed by respondent’s concession that an award of damages is appropriate, the
undersigned finds that petitioners are entitled to compensation under the Vaccine Act.

        On May 29, 2014, respondent filed a Proffer on Award of Compensation (“Proffer”). In
the Proffer, respondent represented that petitioners agree with the proffered award. Based on the
record as a whole, the undersigned finds that petitioners are entitled to an award as stated in the
Proffer.

       Pursuant to the terms stated in the attached Proffer, the undersigned awards petitioners:

      A.       A lump sum payment of $864,746.00, in the form of a check payable to
               petitioners, as guardians/conservators of VEM’s estate, for the benefit of
               VEM. No payments shall be made until petitioners provide the Secretary with
               documentation establishing the appointment of petitioners as the
               guardians/conservators of VEM’s estate. If petitioners are not authorized by a
               court of competent jurisdiction to serve as guardians/conservators of the estate of
               VEM, any such payment shall be made to the party or parties appointed by a court
               of competent jurisdiction to serve as guardian(s)/conservator(s) of the estate of
               VEM upon submission of written documentation of such appointment to the
               Secretary.

      B.       A lump sum payment of $3,747.89, representing compensation for past
               unreimbursable expenses, payable to Tory Moody and Sarah Moody,
               petitioners.

      C.       A lump sum payment of $800,033.55, representing the trust seed which consists
               of the present year cost of five years of VEM’s non-medical life care items
               ($547,877.82) for the years 2048 through 2052 plus Year One life care expenses
               ($252,155.73), payable to PEOPLESBANK, a Codorus Valley Company of
               York, Pennsylvania, to establish an irrevocable reversionary trust for the benefit
               of VEM, by and among the United States, as Grantor, and PEOPLESBANK, a
               Codorus Valley Company of York, Pennsylvania, as Trustee and petitioners,
               as Guardians/Conservators.

      D.       A lump sum payment of $108,846.13, representing compensation for satisfaction
               of the State of Indiana Medicaid lien, payable jointly to petitioners as
               guardians/conservators of the Estate of VEM and Indiana Medicaid:




                                                 2
                                      Indiana Medicaid
                                      HP Enterprise Services
                                      Attn: TPL Casualty Dept.
                                      P.O. Box 7262
                                      Indianapolis, IN 46207

        Petitioners agree to endorse this payment to Indiana Medicaid.

        E.      An amount sufficient to purchase an annuity contract, subject to the conditions
                described in the Proffer and the attachments to that Proffer.

Proffer ¶ II.

        In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of
the court SHALL ENTER JUDGMENT herewith.3

        IT IS SO ORDERED.

                                              s/ Nora Beth Dorsey
                                              Nora Beth Dorsey
                                              Special Master




3
 Pursuant to Vaccine Rule 11(a), entry of judgment is expedited by the parties’ joint filing of
notice renouncing the right to seek review.
                  IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                            OFFICE OF SPECIAL MASTERS


TORY MOODY and SARAH MOODY,
Parents of minor child, VEM,

                  Petitioners,
                                                                No. 13-190V
v.                                                              Special Master Dorsey
                                                                ECF
SECRETARY OF HEALTH AND
HUMAN SERVICES,

                  Respondent.



               RESPONDENT’S PROFFER ON AWARD OF COMPENSATION

I. Items of Compensation

         A. Life Care Items

         The parties engaged life care planners to provide an estimation of VEM’s future vaccine-

injury related needs, and the parties’ planners came to a joint consensus regarding appropriate

items of care. All items of compensation identified in the joint life care plan, filed on May 22,

2014 as Respondent’s Exhibit A, are supported by the evidence, and are illustrated by the chart

entitled Items of Compensation for VEM, attached hereto as Tab A. 1 Respondent proffers that

VEM should be awarded all items of compensation set forth in the joint life care plan and

illustrated by the chart attached at Tab A. Petitioners agree.




1
  The chart at Tab A illustrates the annual benefits provided by the life care plan. The annual benefit years run from
the date of judgment up to the first anniversary of the date of judgment, and every year thereafter up to the
anniversary of the date of judgment.


                                                          1
       B. Lost Future Earnings

       The parties agree that based upon the evidence, VEM will never be gainfully employed.

Therefore, respondent proffers that VEM should be awarded full lost future earnings as provided

under the Vaccine Act, 42 U.S.C. § 300aa-15(a)(3)(B). Respondent proffers that the appropriate

award for VEM’s lost future earnings is $614,746.00 at net present value. Petitioners agree.

       C. Pain and Suffering

       Respondent proffers that VEM should be awarded $250,000.00 in actual and projected

pain and suffering. This amount reflects that the award for projected pain and suffering has been

reduced to net present value. See 42 U.S.C. § 300aa-15(a)(4). Petitioners agree.

       D. Past Unreimbursable Expenses

       Evidence supplied by petitioner documents their expenditure of past unreimbursable

expenses related to VEM’s vaccine-related injury. Respondent proffers that petitioners should

be awarded past unreimbursable expenses in the amount of $3,747.89. Petitioners agree.

       E. Medicaid Lien

       Respondent proffers that VEM’s should be awarded funds to satisfy the State of Indiana

Medicaid lien in the amount of $108,846.13, which represents full satisfaction of any right of

subrogation, assignment, claim, lien, or cause of action the State of Indiana may have against any

individual as a result of any Medicaid payments the State of Indiana has made to or on behalf of

VEM from the date of her eligibility for benefits through the date of judgment in this case as a

result of her vaccine-related injury suffered on or about April 1, 2010, under Title XIX of the

Social Security Act.




                                                 2
        F.       Attorneys’ Fees and Costs

          This proffer does not address final attorneys’ fees and costs. Petitioners are entitled to

reasonable final attorneys’ fees and costs, to be determined at a later date upon petitioners filing

substantiating documentation.

II. Form of the Award

        The parties recommend that the compensation provided to VEM should be made through

a combination of lump sum payments and future annuity payments as described below, and

request that the Special Master’s decision and the Court’s judgment award the following: 2

        A. A lump sum payment of $864,746.00, representing compensation for lost future

earnings ($614,746.00) and pain and suffering ($250,000.00), in the form of a check payable to

petitioners, as guardians/conservators of VEM’s estate, for the benefit of VEM.                   No payments

shall be made until petitioners provide the Secretary with documentation establishing the

appointment of petitioners as the guardians/conservators of VEM’s estate. If petitioners are not

authorized by a court of competent jurisdiction to serve as guardians/conservators of the estate of

VEM, any such payment shall be made to the party or parties appointed by a court of competent

jurisdiction to serve as guardian(s)/conservator(s) of the estate of VEM upon submission of

written documentation of such appointment to the Secretary;

        B. A lump sum payment of $3,747.89, representing compensation for past

unreimbursable expenses, payable to Tory Moody and Sarah Moody, petitioners;

        C. A lump sum payment of $800,033.55, representing the trust seed which consists of

the present year cost of five years of VEM’s non-medical life care items ($547,877.82) for the

years 2048 through 2052 plus Year One life care expenses ($252,155.73), payable to

2
  Should VEM die prior to the entry of judgment, the parties reserve the right to move the Court for appropriate
relief. In particular, respondent would oppose any award for future medical expenses, future lost earnings, and
future pain and suffering.


                                                         3
PEOPLESBANK, a Codorus Valley Company of York, Pennsylvania, to establish an irrevocable

reversionary trust for the benefit of VEM, by and among the United States, as Grantor, and

PEOPLESBANK, a Codorus Valley Company of York, Pennsylvania, as Trustee and petitioners,

as Guardians/Conservators.

         D. A lump sum payment of $108,846.13, representing compensation for satisfaction of

the State of Indiana Medicaid lien, payable jointly to petitioners as guardians/conservators of the

Estate of VEM and Indiana Medicaid:

                                              Indiana Medicaid
                                           HP Enterprise Services
                                          Attn: TPL Casualty Dept.
                                               P.O. Box 7262
                                           Indianapolis, IN 46207

Petitioners agree to endorse this payment to Indiana Medicaid.

         E. An amount sufficient to purchase an annuity contract, 3 subject to the conditions

described below, that will provide payments for the life care items contained in the life care plan,

as illustrated by the chart at Tab A attached hereto, paid to the life insurance company 4 from

which the annuity will be purchased. Compensation for Year Two (beginning on the first

anniversary of the date of judgment) and all subsequent years shall be provided through
3
  To satisfy the conditions set forth herein, in respondent’s discretion, respondent may purchase one or more
annuity contracts from one or more life insurance companies.
4
  The Life Insurance Company must have a minimum of $250,000,000 capital and surplus, exclusive of any
mandatory security valuation reserve. The Life Insurance Company must have one of the following ratings from
two of the following rating organizations:

                  a. A.M. Best Company: A++, A+, A+g, A+p, A+r, or A+s;

                  b. Moody's Investor Service Claims Paying Rating: Aa3, Aa2, Aa1, or Aaa;

                  c. Standard and Poor's Corporation Insurer Claims-Paying Ability Rating: AA-, AA, AA+, or
                  AAA;

                 d. Fitch Credit Rating Company, Insurance Company Claims Paying Ability Rating: AA-, AA,
                 AA+, or AAA.




                                                         4
respondent's purchase of an annuity, which annuity shall make payments directly to

PEOPLESBANK a Codorus Valley Company of York, Pennsylvania, as trustees for VEM’s

Vaccine Trust, only so long as VEM is alive at the time a particular payment is due. At the

Secretary’s sole discretion, the periodic payments may be provided to the Trust in monthly,

quarterly, annual or other installments. The “annual amounts” set forth in the chart at Tab A

describe only the total yearly sum to be paid to the guardian/conservator and do not require that

the payment be made in one annual installment.

               1.      Growth Rate

       Respondent proffers that a four percent (4%) growth rate should be applied to all non-

medical life care items, and a five percent (5%) growth rate should be applied to all medical life

care items. Thus, the benefits illustrated in the chart at Tab A that are to be paid through annuity

payments should grow as follows: four percent (4%) compounded annually from the date of

judgment for non-medical items, and five percent (5%) compounded annually from the date of

judgment for medical items.

               2.      Life-contingent annuity

         Petitioners will continue to receive the annuity payments from the Life Insurance

Company only so long as VEM is alive at the time that a particular payment is due. Written

notice shall be provided to the Secretary of Health and Human Services and the Life Insurance

Company within twenty (20) days of VEM’s death.

               3.      Guardianship Issues

       No payments shall be made until petitioners provide respondent with documentation

establishing that they have been appointed as the guardians/conservators of VEM’s estate. If

petitioners are not authorized by a court of competent jurisdiction to serve as




                                                 5
guardians/conservators of the estate of VEM, any such payment shall be made to the party or

parties appointed by a court of competent jurisdiction to serve as guardian(s)/conservator(s) of

the estate of VEM upon submission of written documentation of such appointment to the

Secretary.

III.   Summary of Recommended Payments Following Judgment

       A.      Lump Sum paid to petitioners as guardians/conservators of
               VEM’s estate:                                                        $864,746.00

       B.      Lump sum paid to petitioners:                                        $   3,747.89

       C.      PeoplesBank a Codorus Valley Company of York, Pennsylvania,
               for the benefit of VEM Vaccine Trust                        $800,033.55

       D.      Reimbursement for Medicaid lien:                                     $108,846.13

       E.      An amount sufficient to purchase the annuity contract described
               above in section II. E.

       F.      Reasonable final attorneys’ fees and litigation costs:                        TBD


                                                     Respectfully submitted,

                                                     STUART F. DELERY
                                                     Assistant Attorney General

                                                     RUPA BHATTACHARYYA
                                                     Director
                                                     Torts Branch, Civil Division

                                                     VINCENT J. MATANOSKI
                                                     Deputy Director
                                                     Torts Branch, Civil Division

                                                     ALTHEA W. DAVIS
                                                     Senior Trial Counsel
                                                     Torts Branch, Civil Division




                                                 6
                          s/ HEATHER L. PEARLMAN
                          HEATHER L. PEARLMAN
                          Senior Trial Attorney
                          Torts Branch, Civil Division
                          U.S. Department of Justice
                          P.O. Box 146
                          Benjamin Franklin Station
                          Washington, D.C. 20044-0146
                          Tel: (202) 353-2699

DATED: May 29, 2014




                      7
                                                                                          ITEMS OF COMPENSATION
                                                                                                    V. E. M.
                                                                                             CL. CT. NO. 13-0190V



                                                                                                     GROWTH          PAID IN CASH
NO.                                                ITEM                                               RATE                  2014          2015         2016        2017        2018        2019        2020          2021


       MEDICAL INSURANCE

       ANTHEM ESSENTIAL DIRECT ACCESS / ANTHEM BLUE CROSS BLUE SHIELD
 1     PREMIUM, DEDUCTIBLE AND MAXIMUM OUT OF POCKET                                                     5%             10,802.80    10,802.80    10,802.80    10,802.80   10,802.80   10,802.80   10,802.80   10,802.80
 2     ANTHEM BLUE CROSS BLUE SHIELD PRESCRIPTION DRUGS (included in above costs)                        5%                  0.00         0.00         0.00         0.00        0.00        0.00        0.00         0.00
 3     MEDICARE PART A                                                                                   5%                  0.00         0.00         0.00         0.00        0.00        0.00        0.00         0.00
 4     MEDICARE PART B PREMIUM & DEDUCTIBLE                                                              5%              1,405.80     1,405.80     1,405.80     1,405.80    1,405.80    1,405.80    1,405.80    1,405.80
 5     MEDIGAP - MEDICARE ADVANTAGE PLAN / BLUE MEDICARE ACCESS VALUE (UNDER 65)                         5%
 6     BLUE MEDICARE ACCESS VALUE - DRUG COVERAGE                                                        5%
 7     MEDICARE SUPPLEMENT ( AGE 65 AND OVER)                                                            5%
 8     MEDICARE DRUG PLAN SUPPLEMENT (Premium & Medication Costs)                                        5%

       ROUTINE MEDICAL CARE - (With Insurance Offsets)
9      NEUROLOGIST                                                                                       5%                  0.00         0.00         0.00         0.00        0.00        0.00        0.00         0.00
10     PRIMARY CARE PHYSICIAN                                                                            5%                  0.00         0.00         0.00         0.00        0.00        0.00        0.00         0.00
11     PHYSICAL MEDICINE AND REHABILITATION                                                              5%                  0.00         0.00         0.00         0.00        0.00        0.00        0.00         0.00

       EMERGENCY MEDICAL CARE/AGGRESSIVE TREATMENT (With Insurance Offsets)
12     INSERTION OF VNS - HOSPITAL CHARGES                                                               5%                  0.00
13     INSERTION OF VNS - PROVIDER FEES                                                                  5%                  0.00
14     REPLACEMENT OF VNS GENERATOR - HOSPITAL CHARGES                                                   5%                  0.00
15     REPLACEMENT OF VNS LEADS                                                                          5%                  0.00
16     KETOGENIC DIET DIETICIAN                                                                          4%                658.35        59.85        59.85       59.85
17     DIGITAL SCALE FOR KETOGENIC DIET                                                                  4%                123.50


       DIAGNOSTIC TESTING (With Insurance Offsets)
18     HIP X-RAYS                                                                                        5%                  0.00         0.00         0.00         0.00        0.00        0.00        0.00         0.00
19     SPINE SERIES X-RAYS                                                                               5%                  0.00         0.00         0.00         0.00        0.00        0.00        0.00         0.00
20     LIPID PANEL                                                                                       5%                  0.00         0.00         0.00         0.00        0.00        0.00        0.00         0.00
21     BANZEL LEVEL                                                                                      5%                  0.00         0.00         0.00         0.00        0.00        0.00        0.00         0.00
22     PHENOBARBITAL LEVEL                                                                               5%                  0.00         0.00         0.00         0.00        0.00        0.00        0.00         0.00
23     METABOLIC PANEL                                                                                   5%                  0.00         0.00         0.00         0.00        0.00        0.00        0.00         0.00
24     LAB DRAW                                                                                          5%                  0.00         0.00         0.00         0.00        0.00        0.00        0.00         0.00




      NOTE: Items replaced every "X" years (e.g., 3 yrs., 5 yrs, etc.) are paid to last valid replacement date during years indicated in the life care plan.



      AEC Financial, Inc.                                                                               Page 1 of 32                                                                        Revised - May 21, 2014
                                                                                          ITEMS OF COMPENSATION
                                                                                                    V. E. M.
                                                                                             CL. CT. NO. 13-0190V



                                                                                                     GROWTH          PAID IN CASH
NO.                                                ITEM                                               RATE                  2014          2015         2016        2017        2018        2019        2020          2021
       MEDICATIONS (With Insurance Offsets)
25     LEVOCARNITIN                                                                                      5%                  0.00         0.00         0.00         0.00        0.00        0.00        0.00         0.00
26     ONFI (CLOBAZAM)                                                                                   5%                  0.00         0.00         0.00         0.00        0.00        0.00        0.00         0.00
27     CETIRIZINE                                                                                        5%                  0.00         0.00         0.00         0.00        0.00        0.00        0.00         0.00
28     DIAZEPAM                                                                                          5%                  0.00         0.00         0.00         0.00        0.00        0.00        0.00         0.00
29     BANZEL                                                                                            5%                  0.00         0.00         0.00         0.00        0.00        0.00        0.00         0.00
30     PHENOBARB ELIXIR                                                                                  5%                  0.00         0.00         0.00         0.00        0.00        0.00        0.00         0.00


       OVER THE COUNTER MEDICATIONS
31     POLYETHYLINE GLYCOL POWDER                                                                        4%                107.34       107.34       107.34      107.34      107.34      107.34      107.34      107.34
32     CO-ENZYME Q                                                                                       4%                  0.00         0.00         0.00         0.00        0.00        0.00        0.00         0.00


       NUTRITION AND FEEDING (With Insurance Offsets)
33     ELECARE JUNIOR VANILLA                                                                            4%             29,592.00    29,592.00    29,592.00    29,592.00   29,592.00   29,592.00   29,592.00   29,592.00
34     JOEY FEEDING BAG                                                                                  4%                  0.00         0.00         0.00         0.00        0.00        0.00        0.00         0.00
35     MicKEY BUTTON                                                                                     4%                  0.00         0.00         0.00         0.00        0.00        0.00        0.00         0.00
36     MicKEY RIGHT ANGLE V PORT                                                                         4%                  0.00         0.00         0.00         0.00        0.00        0.00        0.00         0.00


       THERAPEUTIC MODALITIES (With Insurance Offsets)
37     SPEECH/ OCCUPATIONAL / PHYSICAL THERAPY                                                           4%             50,758.16    50,758.16    50,758.16         0.00        0.00        0.00        0.00         0.00
38     PHYSICAL, OCCUPATIONAL OR SPEECH THERAPY                                                          4%                  0.00         0.00         0.00         0.00        0.00        0.00        0.00         0.00
39     ANNUAL PT or OT RE-EVALUATION                                                                     5%
40     SPEECH THERAPY RE-EVALUATION                                                                      5%                  0.00         0.00         0.00         0.00        0.00        0.00        0.00         0.00
41     MUSIC THERAPY                                                                                     4%              4,000.00     4,000.00     4,000.00     4,000.00    2,200.00    2,200.00    2,200.00    2,200.00
42     CAMP                                                                                              4%                                          467.33      467.33      467.33      467.33      467.33      467.33
43     NURSE CASE MANAGER                                                                                4%              2,400.00     2,400.00     2,400.00     2,400.00    2,400.00    2,400.00    2,400.00    2,400.00


       EDUCATIONAL / VOCATIONAL
44     PARAPROFESSIONAL ASSISTANCE                                                                       4%                  0.00         0.00         0.00         0.00        0.00        0.00        0.00         0.00
45     PSYCHOLOGICAL TESTING AND EDUCATIONAL ASSESSMENT                                                  4%                  0.00         0.00         0.00         0.00        0.00        0.00        0.00         0.00
46     VOCATIONAL / AVOCATIONAL EVALUATION                                                               4%                  0.00         0.00         0.00         0.00        0.00        0.00        0.00         0.00




      NOTE: Items replaced every "X" years (e.g., 3 yrs., 5 yrs, etc.) are paid to last valid replacement date during years indicated in the life care plan.



      AEC Financial, Inc.                                                                               Page 2 of 32                                                                        Revised - May 21, 2014
                                                                                          ITEMS OF COMPENSATION
                                                                                                    V. E. M.
                                                                                             CL. CT. NO. 13-0190V



                                                                                                     GROWTH          PAID IN CASH
NO.                                                ITEM                                               RATE                  2014          2015         2016     2017       2018     2019       2020           2021
       ARCHITECTURAL MODIFICATIONS
47     MODIFICATION OF BATHROOM                                                                          4%             11,606.00
48     RAMPS FOR ENTRANCE AND EXIT TO HOME                                                               4%              5,415.00
49     WIDEN 5 DOORWAYS                                                                                  4%              2,875.00
50     SURE HANDS LIFT - CEILING MOUNTED LIFT SYSTEM                                                     4%             11,000.00
51     REPLACEMENT SLINGS / BODY SUPPORTS FOR LIFT SYSTEM (Covered by Ins.)                              4%                  0.00


       EQUIPMENT (With Insurance Offsets)
52     TILT N SPACE CUSTOM MANUAL WHEELCHAIR                                                             4%                  0.00         0.00         0.00      0.00      0.00      0.00       0.00           0.00
53     WHEELCHAIR MAINTENANCE AND REPAIR (Includes tires/wheels)                                         4%                  0.00         0.00         0.00      0.00      0.00      0.00       0.00           0.00
54     ACTIVITY CHAIR                                                                                    4%                  0.00         0.00         0.00      0.00      0.00      0.00       0.00           0.00
55     SLEEPSAFE BED MATTRESS AND PADDING                                                                4%                                                      6.00   2,400.00   480.00     480.00      480.00
56     ADAPTED TRICYCLE                                                                                  4%              1,939.33
57     JOGGING STROLLER / WHEELCHAIR                                                                     4%              1,087.07       217.41       217.41    217.41    217.41    217.41     217.41      217.41
58     ADAPTIVE TOYS / THERAPEUTIC TOYS                                                                  4%                250.00        50.00        50.00     50.00     50.00     50.00      50.00          50.00
59     KANGAROO FEEDING PUMP                                                                             4%                  0.00         0.00         0.00      0.00      0.00      0.00       0.00           0.00
60     WATERPIK CLASSIC WATER FLOSSER                                                                    4%                 49.33        16.44        16.44     16.44     16.44     16.44      16.44          16.44
61     SEIZURE MONITOR                                                                                   4%                330.00
62     SIMPLE ENVIRONMENTAL CONTROL UNIT                                                                 4%                120.00        24.00        24.00     24.00     24.00     24.00      24.00          24.00
63     ADAPTIVE EQUIPMENT FOR EATING                                                                     4%                158.00
64     ADAPTIVE EQUIPMENT FOR EATING - REPLACEMENTS                                                      4%                             125.00       125.00    125.00    125.00    125.00     125.00      125.00
65     ADAPTIVE EQUIPMENT FOR EATING - REPLACEMENTS                                                      4%                                                     33.00     11.00     11.00      11.00       11.00
66     STANDER                                                                                           4%              2,315.00
67     COMMODE CHAIR / ROLLING SHOWER CHAIR                                                              4%                  0.00         0.00         0.00      0.00      0.00      0.00       0.00           0.00
68     PEANUT EXERCISE BALLS, 2 SIZES                                                                    4%                 99.00        33.00        33.00     33.00     33.00     33.00      33.00          33.00
69     ANTI-BURST ROUND EXERCISE BALL                                                                    4%                 24.99         8.33         8.33      8.33      8.33      8.33       8.33           8.33
70     THERAPY ROLL                                                                                      4%                345.00        69.00        69.00     69.00     69.00     69.00      69.00          69.00
71     CHEWY TUBE                                                                                        4%                 30.00        30.00
72     SPECIAL NEEDS SWING WITH HARNESS                                                                  4%                554.90

       ORTHOTICS AND PROSTHETICS (With Insurance Offsets)
73     BILATERAL HINGED AFOS                                                                             4%                  0.00




      NOTE: Items replaced every "X" years (e.g., 3 yrs., 5 yrs, etc.) are paid to last valid replacement date during years indicated in the life care plan.



      AEC Financial, Inc.                                                                               Page 3 of 32                                                                 Revised - May 21, 2014
                                                                                          ITEMS OF COMPENSATION
                                                                                                    V. E. M.
                                                                                             CL. CT. NO. 13-0190V



                                                                                                     GROWTH          PAID IN CASH
NO.                                                ITEM                                               RATE                      2014             2015              2016              2017              2018              2019               2020              2021
       SUPPLIES
74     DIAPERS                                                                                           4%                1,200.85          1,200.85          1,200.85          1,200.85
75     ADULT SIZE MEDIUM INCONTINENCE BRIEFS                                                             4%                                                                                        1,642.50          1,642.50          1,642.50          1,642.50
76     BED LINERS                                                                                        4%                  120.45            120.45            120.45            120.45            120.45            120.45            120.45            120.45
77     DISPOSABLE GLOVES                                                                                 4%                   94.90             94.90             94.90             94.90             94.90             94.90             94.90             94.90
78     HAND SANITIZER                                                                                    4%                   92.16             92.16             92.16             92.16             92.16             92.16             92.16             92.16
79     WIPES                                                                                             4%                  102.20
80     BARRIER CREAM                                                                                     4%                   25.56             25.56             25.56             25.56             25.56             25.56              25.56             25.56
81     DRY DISPOSABLE WASHCLOTHS                                                                         4%                                    306.60            306.60            306.60            306.60            306.60             306.60            306.60
82     MEDICAL ID BRACELET, SHOE TAG OR NECKLACE                                                         4%                   35.00             11.67             11.67             11.67             11.67             11.67              11.67             11.67
83     CONTOURED VINYL MATTRESS PROTECTOR                                                                4%                  116.00            116.00            116.00            116.00            116.00            116.00             116.00            116.00

       TRANSPORTATION
84     PRIMARY CARE PHYSICIAN                                                                            4%                   36.00             36.00             36.00             36.00             36.00             36.00              36.00             36.00
85     PHYSICAL MEDICINE AND REHABILITATION PHYSICIAN                                                    4%                   36.96             36.96             36.96             36.96             36.96             36.96              36.96             36.96
86     NEUROLOGIST                                                                                       4%                  123.84            123.84            123.84            123.84            123.84            123.84             123.84            123.84
87     NEUROSURGEON AT IU - RILEY                                                                        4%                   72.00             10.29              1.47              0.21              0.03              0.00               0.00              0.00
88     IU CHILDREN'S THERAPY CENTER - REHAB FOR THERAPIES                                                4%                1,290.24          1,290.24          1,290.24            322.56            322.56            322.56             322.56            322.56
89     NATIONALSEATING AND REHAB FOR WC/SEATING EVALUATION                                               4%
90     MODIFICATIONS FOR VAN                                                                             4%              27,000.00           2,700.00          2,700.00          2,700.00          2,700.00          2,700.00          2,700.00          2,700.00

       HOME CARE AND FACILITY CARE
91     HOME HEALTH AIDE - WEEKDAY CARE                                                                   4%              28,461.00         28,461.00         28,461.00         28,461.00         28,461.00         28,461.00          28,461.00         28,461.00
92     HOME HEALTH AIDE - WEEKDAY CARE DURING SCHOOL BREAKS                                              4%              21,465.00         21,465.00         21,465.00         21,465.00         21,465.00         21,465.00          21,465.00         21,465.00
93     RN - WEEKDAY CARE DURING SCHOOL BREAKS                                                            5%              10,935.00         10,935.00         10,935.00         10,935.00         10,935.00         10,935.00          10,935.00         10,935.00
94     HOME HEALTH AIDE - WEEKEND RESPITE CARE                                                           4%              13,992.00         13,992.00         13,992.00         13,992.00         13,992.00         13,992.00          13,992.00         13,992.00
95     RN - WEEKEND RESPITE CARE                                                                         5%               8,910.00          8,910.00          8,910.00          8,910.00          8,910.00          8,910.00           8,910.00          8,910.00
96     GROUP HOME OR LONG TERM CARE FACILITY FOR YOUNGER ADULTS                                          4%
97     SKILLED NURSING FACILITY                                                                          5%
                                                                                                                    -------------------
       SUBTOTAL - 1ST YEAR EXPENSES                                                                                     252,155.73

 98    PAST UNREIMBURSED EXPENSES                                                                                         3,747.89
 99    PAIN AND SUFFERING                                                                                               250,000.00
100    LOST WAGES                                                                                                       614,746.00
101    STATE OF INDIANA MEDICAID LIEN                                                                                   108,846.13
102    TRUST SEED: PEOPLES BANK, A CODORUS VALLEY CO. OF YORK,PA.                                                       547,877.82
                                                                                                                   -------------------- ----------------- ----------------- ----------------- ----------------- ----------------- ----------------- -----------------
       TOTAL:                                                                                                        1,777,373.57         189,627.65        190,056.16        138,368.06        139,321.68        137,401.65        137,401.65        137,401.65




      NOTE: Items replaced every "X" years (e.g., 3 yrs., 5 yrs, etc.) are paid to last valid replacement date during years indicated in the life care plan.



      AEC Financial, Inc.                                                                               Page 4 of 32                                                                                                       Revised - May 21, 2014
                                                                                          ITEMS OF COMPENSATION
                                                                                                    V. E. M.
                                                                                             CL. CT. NO. 13-0190V



                                                                                                    GROWTH
NO.                                               ITEM                                               RATE              2022         2023         2024          2025       2026        2027          2028           2029


      MEDICAL INSURANCE

      ANTHEM ESSENTIAL DIRECT ACCESS / ANTHEM BLUE CROSS BLUE SHIELD
 1    PREMIUM, DEDUCTIBLE AND MAXIMUM OUT OF POCKET                                                    5%         10,802.80    10,802.80    10,802.80    10,802.80    10,802.80   10,802.80     10,802.80    10,802.80
 2    ANTHEM BLUE CROSS BLUE SHIELD PRESCRIPTION DRUGS (included in above costs)                       5%              0.00         0.00         0.00          0.00        0.00        0.00          0.00          0.00
 3    MEDICARE PART A                                                                                  5%              0.00         0.00         0.00          0.00        0.00        0.00          0.00          0.00
 4    MEDICARE PART B PREMIUM & DEDUCTIBLE                                                             5%          1,405.80     1,405.80     1,405.80      1,405.80    1,405.80    1,405.80      1,405.80     1,405.80
 5    MEDIGAP - MEDICARE ADVANTAGE PLAN / BLUE MEDICARE ACCESS VALUE (UNDER 65)                        5%
 6    BLUE MEDICARE ACCESS VALUE - DRUG COVERAGE                                                       5%
 7    MEDICARE SUPPLEMENT ( AGE 65 AND OVER)                                                           5%
 8    MEDICARE DRUG PLAN SUPPLEMENT (Premium & Medication Costs)                                       5%

      ROUTINE MEDICAL CARE - (With Insurance Offsets)
9     NEUROLOGIST                                                                                      5%              0.00         0.00         0.00          0.00        0.00        0.00          0.00          0.00
10    PRIMARY CARE PHYSICIAN                                                                           5%              0.00         0.00         0.00          0.00        0.00        0.00          0.00          0.00
11    PHYSICAL MEDICINE AND REHABILITATION                                                             5%              0.00         0.00         0.00          0.00        0.00        0.00          0.00          0.00

      EMERGENCY MEDICAL CARE/AGGRESSIVE TREATMENT (With Insurance Offsets)
12    INSERTION OF VNS - HOSPITAL CHARGES                                                              5%
13    INSERTION OF VNS - PROVIDER FEES                                                                 5%
14    REPLACEMENT OF VNS GENERATOR - HOSPITAL CHARGES                                                  5%
15    REPLACEMENT OF VNS LEADS                                                                         5%
16    KETOGENIC DIET DIETICIAN                                                                         4%
17    DIGITAL SCALE FOR KETOGENIC DIET                                                                 4%


      DIAGNOSTIC TESTING (With Insurance Offsets)
18    HIP X-RAYS                                                                                       5%              0.00         0.00         0.00          0.00        0.00        0.00          0.00          0.00
19    SPINE SERIES X-RAYS                                                                              5%              0.00         0.00         0.00          0.00        0.00        0.00          0.00          0.00
20    LIPID PANEL                                                                                      5%              0.00         0.00         0.00          0.00        0.00        0.00          0.00          0.00
21    BANZEL LEVEL                                                                                     5%              0.00         0.00         0.00          0.00        0.00        0.00          0.00          0.00
22    PHENOBARBITAL LEVEL                                                                              5%              0.00         0.00         0.00          0.00        0.00        0.00          0.00          0.00
23    METABOLIC PANEL                                                                                  5%              0.00         0.00         0.00          0.00        0.00        0.00          0.00          0.00
24    LAB DRAW                                                                                         5%              0.00         0.00         0.00          0.00        0.00        0.00          0.00          0.00




      NOTE: Items replaced every "X" years (e.g., 3 yrs., 5 yrs, etc.) are paid to last valid replacement date during years indicated in the life care plan.



      AEC Financial, Inc.                                                                               Page 5 of 32                                                                      Revised - May 21, 2014
                                                                                          ITEMS OF COMPENSATION
                                                                                                    V. E. M.
                                                                                             CL. CT. NO. 13-0190V



                                                                                                    GROWTH
NO.                                               ITEM                                               RATE              2022         2023         2024           2025        2026        2027          2028            2029
      MEDICATIONS (With Insurance Offsets)
25    LEVOCARNITIN                                                                                     5%              0.00         0.00         0.00            0.00        0.00        0.00          0.00            0.00
26    ONFI (CLOBAZAM)                                                                                  5%              0.00         0.00         0.00            0.00        0.00        0.00          0.00            0.00
27    CETIRIZINE                                                                                       5%              0.00         0.00         0.00            0.00        0.00        0.00          0.00            0.00
28    DIAZEPAM                                                                                         5%              0.00         0.00         0.00            0.00        0.00        0.00          0.00            0.00
29    BANZEL                                                                                           5%              0.00         0.00         0.00            0.00        0.00        0.00          0.00            0.00
30    PHENOBARB ELIXIR                                                                                 5%              0.00         0.00         0.00            0.00        0.00        0.00          0.00            0.00


      OVER THE COUNTER MEDICATIONS
31    POLYETHYLINE GLYCOL POWDER                                                                       4%            107.34       107.34       107.34          107.34     107.34      107.34        107.34           107.34
32    CO-ENZYME Q                                                                                      4%              0.00         0.00         0.00            0.00        0.00        0.00          0.00            0.00


      NUTRITION AND FEEDING (With Insurance Offsets)
33    ELECARE JUNIOR VANILLA                                                                           4%         29,592.00    29,592.00    29,592.00    29,592.00      29,592.00   29,592.00     29,592.00    29,592.00
34    JOEY FEEDING BAG                                                                                 4%              0.00         0.00         0.00            0.00        0.00        0.00          0.00            0.00
35    MicKEY BUTTON                                                                                    4%              0.00         0.00         0.00            0.00        0.00        0.00          0.00            0.00
36    MicKEY RIGHT ANGLE V PORT                                                                        4%              0.00         0.00         0.00            0.00        0.00        0.00          0.00            0.00


      THERAPEUTIC MODALITIES (With Insurance Offsets)
37    SPEECH/ OCCUPATIONAL / PHYSICAL THERAPY                                                          4%              0.00         0.00         0.00            0.00        0.00        0.00          0.00            0.00
38    PHYSICAL, OCCUPATIONAL OR SPEECH THERAPY                                                         4%              0.00         0.00         0.00            0.00        0.00        0.00          0.00            0.00
39    ANNUAL PT or OT RE-EVALUATION                                                                    5%
40    SPEECH THERAPY RE-EVALUATION                                                                     5%              0.00         0.00         0.00            0.00        0.00        0.00          0.00            0.00
41    MUSIC THERAPY                                                                                    4%          2,200.00     2,200.00
42    CAMP                                                                                             4%            467.33       467.33       467.33          467.33     467.33      467.33        467.33           467.33
43    NURSE CASE MANAGER                                                                               4%          2,400.00     2,400.00     2,400.00      2,400.00      2,400.00    2,400.00      2,400.00     2,400.00


      EDUCATIONAL / VOCATIONAL
44    PARAPROFESSIONAL ASSISTANCE                                                                      4%              0.00         0.00         0.00            0.00        0.00
45    PSYCHOLOGICAL TESTING AND EDUCATIONAL ASSESSMENT                                                 4%              0.00         0.00         0.00            0.00        0.00
46    VOCATIONAL / AVOCATIONAL EVALUATION                                                              4%              0.00         0.00         0.00            0.00        0.00




      NOTE: Items replaced every "X" years (e.g., 3 yrs., 5 yrs, etc.) are paid to last valid replacement date during years indicated in the life care plan.



      AEC Financial, Inc.                                                                               Page 6 of 32                                                                        Revised - May 21, 2014
                                                                                          ITEMS OF COMPENSATION
                                                                                                    V. E. M.
                                                                                             CL. CT. NO. 13-0190V



                                                                                                    GROWTH
NO.                                               ITEM                                               RATE              2022         2023         2024           2025     2026     2027          2028            2029
      ARCHITECTURAL MODIFICATIONS
47    MODIFICATION OF BATHROOM                                                                         4%
48    RAMPS FOR ENTRANCE AND EXIT TO HOME                                                              4%                                    5,415.00
49    WIDEN 5 DOORWAYS                                                                                 4%
50    SURE HANDS LIFT - CEILING MOUNTED LIFT SYSTEM                                                    4%
51    REPLACEMENT SLINGS / BODY SUPPORTS FOR LIFT SYSTEM (Covered by Ins.)                             4%


      EQUIPMENT (With Insurance Offsets)
52    TILT N SPACE CUSTOM MANUAL WHEELCHAIR                                                            4%               0.00        0.00         0.00            0.00     0.00     0.00         0.00             0.00
53    WHEELCHAIR MAINTENANCE AND REPAIR (Includes tires/wheels)                                        4%               0.00        0.00         0.00            0.00     0.00     0.00         0.00             0.00
54    ACTIVITY CHAIR                                                                                   4%               0.00        0.00         0.00            0.00     0.00     0.00         0.00             0.00
55    SLEEPSAFE BED MATTRESS AND PADDING                                                               4%            480.00       480.00       480.00          480.00   480.00   480.00       480.00
56    ADAPTED TRICYCLE                                                                                 4%                                    2,684.33
57    JOGGING STROLLER / WHEELCHAIR                                                                    4%            217.41       217.41       217.41          217.41   217.41   217.41       217.41           217.41
58    ADAPTIVE TOYS / THERAPEUTIC TOYS                                                                 4%              50.00       50.00        50.00           50.00    50.00    50.00        50.00            50.00
59    KANGAROO FEEDING PUMP                                                                            4%               0.00        0.00         0.00            0.00     0.00     0.00         0.00             0.00
60    WATERPIK CLASSIC WATER FLOSSER                                                                   4%              16.44       16.44        16.44           16.44    16.44    16.44        16.44            16.44
61    SEIZURE MONITOR                                                                                  4%
62    SIMPLE ENVIRONMENTAL CONTROL UNIT                                                                4%              24.00       24.00        24.00           24.00    24.00    24.00        24.00            24.00
63    ADAPTIVE EQUIPMENT FOR EATING                                                                    4%
64    ADAPTIVE EQUIPMENT FOR EATING - REPLACEMENTS                                                     4%            125.00       125.00       125.00          125.00   125.00   125.00       125.00        125.00
65    ADAPTIVE EQUIPMENT FOR EATING - REPLACEMENTS                                                     4%             11.00        11.00        11.00           11.00    11.00    11.00        11.00         11.00
66    STANDER                                                                                          4%          2,652.00                                                                               5,716.00
67    COMMODE CHAIR / ROLLING SHOWER CHAIR                                                             4%              0.00         0.00         0.00            0.00     0.00     0.00         0.00          0.00
68    PEANUT EXERCISE BALLS, 2 SIZES                                                                   4%             33.00        33.00        33.00           33.00    33.00    33.00        33.00         33.00
69    ANTI-BURST ROUND EXERCISE BALL                                                                   4%               8.33        8.33         8.33            8.33     8.33     8.33         8.33             8.33
70    THERAPY ROLL                                                                                     4%              69.00       69.00        69.00           69.00    69.00    69.00        69.00            69.00
71    CHEWY TUBE                                                                                       4%
72    SPECIAL NEEDS SWING WITH HARNESS                                                                 4%                                                                        299.95

      ORTHOTICS AND PROSTHETICS (With Insurance Offsets)
73    BILATERAL HINGED AFOS                                                                            4%




      NOTE: Items replaced every "X" years (e.g., 3 yrs., 5 yrs, etc.) are paid to last valid replacement date during years indicated in the life care plan.



      AEC Financial, Inc.                                                                               Page 7 of 32                                                                  Revised - May 21, 2014
                                                                                          ITEMS OF COMPENSATION
                                                                                                    V. E. M.
                                                                                             CL. CT. NO. 13-0190V



                                                                                                    GROWTH
NO.                                               ITEM                                               RATE                2022              2023              2024              2025                2026                2027                2028                2029
      SUPPLIES
74    DIAPERS                                                                                          4%
75    ADULT SIZE MEDIUM INCONTINENCE BRIEFS                                                            4%           1,642.50          1,642.50          1,642.50          1,642.50            1,642.50            1,642.50            1,642.50            1,642.50
76    BED LINERS                                                                                       4%             120.45            120.45            120.45            120.45              120.45              120.45              120.45              120.45
77    DISPOSABLE GLOVES                                                                                4%              94.90             94.90             94.90             94.90               94.90               94.90               94.90               94.90
78    HAND SANITIZER                                                                                   4%              92.16             92.16             92.16             92.16               92.16               92.16               92.16               92.16
79    WIPES                                                                                            4%
80    BARRIER CREAM                                                                                    4%              25.56             25.56              25.56             25.56               25.56               25.56               25.56               25.56
81    DRY DISPOSABLE WASHCLOTHS                                                                        4%             306.60            306.60             306.60            306.60              306.60              306.60              306.60              306.60
82    MEDICAL ID BRACELET, SHOE TAG OR NECKLACE                                                        4%              11.67             11.67              11.67             11.67               11.67               11.67               11.67               11.67
83    CONTOURED VINYL MATTRESS PROTECTOR                                                               4%             116.00            116.00             116.00            116.00              116.00              116.00              116.00              116.00

      TRANSPORTATION
84    PRIMARY CARE PHYSICIAN                                                                           4%              36.00             36.00              36.00             36.00               36.00               36.00               36.00               36.00
85    PHYSICAL MEDICINE AND REHABILITATION PHYSICIAN                                                   4%              36.96             36.96              36.96             36.96               36.96               36.96               36.96               36.96
86    NEUROLOGIST                                                                                      4%             123.84            123.84             123.84            123.84              123.84              123.84              123.84              103.20
87    NEUROSURGEON AT IU - RILEY                                                                       4%               0.00              0.00               0.00              0.00                0.00                0.00                0.00                0.00
88    IU CHILDREN'S THERAPY CENTER - REHAB FOR THERAPIES                                               4%             322.56            322.56             322.56            322.56              322.56              322.56              322.56              322.56
89    NATIONALSEATING AND REHAB FOR WC/SEATING EVALUATION                                              4%
90    MODIFICATIONS FOR VAN                                                                            4%           2,700.00          2,700.00          2,700.00          2,700.00            2,700.00            2,700.00            2,700.00            2,700.00

      HOME CARE AND FACILITY CARE
91    HOME HEALTH AIDE - WEEKDAY CARE                                                                  4%         28,461.00         28,461.00          28,461.00         28,461.00          28,461.00           28,461.00           28,461.00           28,461.00
92    HOME HEALTH AIDE - WEEKDAY CARE DURING SCHOOL BREAKS                                             4%         21,465.00         21,465.00          21,465.00         21,465.00          21,465.00           21,465.00           21,465.00           21,465.00
93    RN - WEEKDAY CARE DURING SCHOOL BREAKS                                                           5%         10,935.00         10,935.00          10,935.00         10,935.00          10,935.00           10,935.00           10,935.00           10,935.00
94    HOME HEALTH AIDE - WEEKEND RESPITE CARE                                                          4%         13,992.00         13,992.00          13,992.00         13,992.00          13,992.00           13,992.00           13,992.00           13,992.00
95    RN - WEEKEND RESPITE CARE                                                                        5%          8,910.00          8,910.00           8,910.00          8,910.00           8,910.00            8,910.00            8,910.00            8,910.00
96    GROUP HOME OR LONG TERM CARE FACILITY FOR YOUNGER ADULTS                                         4%
97    SKILLED NURSING FACILITY                                                                         5%

      SUBTOTAL - 1ST YEAR EXPENSES

 98   PAST UNREIMBURSED EXPENSES
 99   PAIN AND SUFFERING
100   LOST WAGES
101   STATE OF INDIANA MEDICAID LIEN
102   TRUST SEED: PEOPLES BANK, A CODORUS VALLEY CO. OF YORK,PA.
                                                                                                               ----------------- ----------------- ----------------- -----------------   -----------------   -----------------   -----------------   -----------------
      TOTAL:                                                                                                     140,053.65        137,401.65        143,300.98        135,201.65          135,201.65          135,501.60          135,201.65          140,417.01




      NOTE: Items replaced every "X" years (e.g., 3 yrs., 5 yrs, etc.) are paid to last valid replacement date during years indicated in the life care plan.



      AEC Financial, Inc.                                                                               Page 8 of 32                                                                                                        Revised - May 21, 2014
                                                                                     ITEMS OF COMPENSATION
                                                                                               V. E. M.
                                                                                        CL. CT. NO. 13-0190V


                                                                                                              RESIDENTIAL
                                                                                                                 CARE
                                                                                                  GROWTH        BEGINS
NO.                                             ITEM                                               RATE               2030         2031         2032          2033        2034        2035        2036        2037


      MEDICAL INSURANCE

      ANTHEM ESSENTIAL DIRECT ACCESS / ANTHEM BLUE CROSS BLUE SHIELD
 1    PREMIUM, DEDUCTIBLE AND MAXIMUM OUT OF POCKET                                                   5%          10,802.80    10,802.80    10,802.80     10,802.80   10,802.80   10,802.80   10,802.80   10,802.80
 2    ANTHEM BLUE CROSS BLUE SHIELD PRESCRIPTION DRUGS (included in above costs)                      5%               0.00         0.00         0.00          0.00        0.00        0.00        0.00        0.00
 3    MEDICARE PART A                                                                                 5%               0.00         0.00         0.00          0.00        0.00        0.00        0.00        0.00
 4    MEDICARE PART B PREMIUM & DEDUCTIBLE                                                            5%           1,405.80     1,405.80     1,405.80      1,405.80    1,405.80    1,405.80    1,405.80    1,405.80
 5    MEDIGAP - MEDICARE ADVANTAGE PLAN / BLUE MEDICARE ACCESS VALUE (UNDER 65)                       5%
 6    BLUE MEDICARE ACCESS VALUE - DRUG COVERAGE                                                      5%
 7    MEDICARE SUPPLEMENT ( AGE 65 AND OVER)                                                          5%
 8    MEDICARE DRUG PLAN SUPPLEMENT (Premium & Medication Costs)                                      5%

      ROUTINE MEDICAL CARE - (With Insurance Offsets)
9     NEUROLOGIST                                                                                     5%               0.00         0.00         0.00          0.00        0.00        0.00        0.00        0.00
10    PRIMARY CARE PHYSICIAN                                                                          5%               0.00         0.00         0.00          0.00        0.00        0.00        0.00        0.00
11    PHYSICAL MEDICINE AND REHABILITATION                                                            5%               0.00         0.00         0.00          0.00        0.00        0.00        0.00        0.00

      EMERGENCY MEDICAL CARE/AGGRESSIVE TREATMENT (With Insurance Offsets)
12    INSERTION OF VNS - HOSPITAL CHARGES                                                             5%
13    INSERTION OF VNS - PROVIDER FEES                                                                5%
14    REPLACEMENT OF VNS GENERATOR - HOSPITAL CHARGES                                                 5%
15    REPLACEMENT OF VNS LEADS                                                                        5%
16    KETOGENIC DIET DIETICIAN                                                                        4%
17    DIGITAL SCALE FOR KETOGENIC DIET                                                                4%


      DIAGNOSTIC TESTING (With Insurance Offsets)
18    HIP X-RAYS                                                                                      5%               0.00         0.00         0.00          0.00        0.00        0.00        0.00        0.00
19    SPINE SERIES X-RAYS                                                                             5%               0.00         0.00         0.00          0.00        0.00        0.00        0.00        0.00
20    LIPID PANEL                                                                                     5%               0.00         0.00         0.00          0.00        0.00        0.00        0.00        0.00
21    BANZEL LEVEL                                                                                    5%               0.00         0.00         0.00          0.00        0.00        0.00        0.00        0.00
22    PHENOBARBITAL LEVEL                                                                             5%               0.00         0.00         0.00          0.00        0.00        0.00        0.00        0.00
23    METABOLIC PANEL                                                                                 5%               0.00         0.00         0.00          0.00        0.00        0.00        0.00        0.00
24    LAB DRAW                                                                                        5%               0.00         0.00         0.00          0.00        0.00        0.00        0.00        0.00




 NOTE: Items replaced every "X" years (e.g., 3 yrs., 5 yrs, etc.) are paid to last valid replacement date during years indicated in the life care plan.



 AEC Financial, Inc.                                                                               Page 9 of 32                                                                          Revised - May 21, 2014
                                                                                     ITEMS OF COMPENSATION
                                                                                               V. E. M.
                                                                                        CL. CT. NO. 13-0190V


                                                                                                              RESIDENTIAL
                                                                                                                 CARE
                                                                                                  GROWTH        BEGINS
NO.                                             ITEM                                               RATE                2030        2031         2032          2033        2034        2035        2036        2037
      MEDICATIONS (With Insurance Offsets)
25    LEVOCARNITIN                                                                                    5%                0.00        0.00         0.00          0.00        0.00        0.00        0.00        0.00
26    ONFI (CLOBAZAM)                                                                                 5%                0.00        0.00         0.00          0.00        0.00        0.00        0.00        0.00
27    CETIRIZINE                                                                                      5%                0.00        0.00         0.00          0.00        0.00        0.00        0.00        0.00
28    DIAZEPAM                                                                                        5%                0.00        0.00         0.00          0.00        0.00        0.00        0.00        0.00
29    BANZEL                                                                                          5%                0.00        0.00         0.00          0.00        0.00        0.00        0.00        0.00
30    PHENOBARB ELIXIR                                                                                5%                0.00        0.00         0.00          0.00        0.00        0.00        0.00        0.00


      OVER THE COUNTER MEDICATIONS
31    POLYETHYLINE GLYCOL POWDER                                                                      4%             107.34      107.34        107.34       107.34      107.34      107.34      107.34      107.34
32    CO-ENZYME Q                                                                                     4%                0.00        0.00         0.00          0.00        0.00        0.00        0.00        0.00


      NUTRITION AND FEEDING (With Insurance Offsets)
33    ELECARE JUNIOR VANILLA                                                                          4%           29,592.00   29,592.00    29,592.00     29,592.00   29,592.00   29,592.00   29,592.00   29,592.00
34    JOEY FEEDING BAG                                                                                4%                0.00        0.00         0.00          0.00        0.00        0.00        0.00        0.00
35    MicKEY BUTTON                                                                                   4%                0.00        0.00         0.00          0.00        0.00        0.00        0.00        0.00
36    MicKEY RIGHT ANGLE V PORT                                                                       4%                0.00        0.00         0.00          0.00        0.00        0.00        0.00        0.00


      THERAPEUTIC MODALITIES (With Insurance Offsets)
37    SPEECH/ OCCUPATIONAL / PHYSICAL THERAPY                                                         4%                0.00        0.00         0.00          0.00        0.00        0.00        0.00        0.00
38    PHYSICAL, OCCUPATIONAL OR SPEECH THERAPY                                                        4%                0.00        0.00         0.00          0.00        0.00        0.00        0.00        0.00
39    ANNUAL PT or OT RE-EVALUATION                                                                   5%
40    SPEECH THERAPY RE-EVALUATION                                                                    5%                0.00        0.00         0.00          0.00        0.00        0.00        0.00        0.00
41    MUSIC THERAPY                                                                                   4%
42    CAMP                                                                                            4%
43    NURSE CASE MANAGER                                                                              4%            2,400.00    2,400.00     2,400.00      2,400.00    2,400.00    2,400.00    2,400.00    2,400.00


      EDUCATIONAL / VOCATIONAL
44    PARAPROFESSIONAL ASSISTANCE                                                                     4%
45    PSYCHOLOGICAL TESTING AND EDUCATIONAL ASSESSMENT                                                4%
46    VOCATIONAL / AVOCATIONAL EVALUATION                                                             4%




 NOTE: Items replaced every "X" years (e.g., 3 yrs., 5 yrs, etc.) are paid to last valid replacement date during years indicated in the life care plan.



 AEC Financial, Inc.                                                                               Page 10 of 32                                                                         Revised - May 21, 2014
                                                                                     ITEMS OF COMPENSATION
                                                                                               V. E. M.
                                                                                        CL. CT. NO. 13-0190V


                                                                                                              RESIDENTIAL
                                                                                                                 CARE
                                                                                                  GROWTH        BEGINS
NO.                                             ITEM                                               RATE               2030         2031         2032       2033     2034     2035        2036       2037
      ARCHITECTURAL MODIFICATIONS
47    MODIFICATION OF BATHROOM                                                                        4%
48    RAMPS FOR ENTRANCE AND EXIT TO HOME                                                             4%
49    WIDEN 5 DOORWAYS                                                                                4%
50    SURE HANDS LIFT - CEILING MOUNTED LIFT SYSTEM                                                   4%
51    REPLACEMENT SLINGS / BODY SUPPORTS FOR LIFT SYSTEM (Covered by Ins.)                            4%


      EQUIPMENT (With Insurance Offsets)
52    TILT N SPACE CUSTOM MANUAL WHEELCHAIR                                                           4%               0.00         0.00         0.00       0.00     0.00     0.00       0.00        0.00
53    WHEELCHAIR MAINTENANCE AND REPAIR (Includes tires/wheels)                                       4%               0.00         0.00         0.00       0.00     0.00     0.00       0.00        0.00
54    ACTIVITY CHAIR                                                                                  4%               0.00         0.00         0.00       0.00     0.00     0.00       0.00        0.00
55    SLEEPSAFE BED MATTRESS AND PADDING                                                              4%
56    ADAPTED TRICYCLE                                                                                4%
57    JOGGING STROLLER / WHEELCHAIR                                                                   4%
58    ADAPTIVE TOYS / THERAPEUTIC TOYS                                                                4%
59    KANGAROO FEEDING PUMP                                                                           4%               0.00         0.00         0.00       0.00     0.00     0.00       0.00        0.00
60    WATERPIK CLASSIC WATER FLOSSER                                                                  4%             16.44         16.44        16.44      16.44    16.44    16.44      16.44       16.44
61    SEIZURE MONITOR                                                                                 4%
62    SIMPLE ENVIRONMENTAL CONTROL UNIT                                                               4%             24.00         24.00        24.00      24.00    24.00    24.00      24.00       24.00
63    ADAPTIVE EQUIPMENT FOR EATING                                                                   4%
64    ADAPTIVE EQUIPMENT FOR EATING - REPLACEMENTS                                                    4%
65    ADAPTIVE EQUIPMENT FOR EATING - REPLACEMENTS                                                    4%
66    STANDER                                                                                         4%            816.57       816.57        816.57     816.57   816.57   816.57     816.57      816.57
67    COMMODE CHAIR / ROLLING SHOWER CHAIR                                                            4%              0.00         0.00          0.00       0.00     0.00     0.00       0.00        0.00
68    PEANUT EXERCISE BALLS, 2 SIZES                                                                  4%
69    ANTI-BURST ROUND EXERCISE BALL                                                                  4%
70    THERAPY ROLL                                                                                    4%
71    CHEWY TUBE                                                                                      4%
72    SPECIAL NEEDS SWING WITH HARNESS                                                                4%

      ORTHOTICS AND PROSTHETICS (With Insurance Offsets)
73    BILATERAL HINGED AFOS                                                                           4%




 NOTE: Items replaced every "X" years (e.g., 3 yrs., 5 yrs, etc.) are paid to last valid replacement date during years indicated in the life care plan.



 AEC Financial, Inc.                                                                               Page 11 of 32                                                                Revised - May 21, 2014
                                                                                     ITEMS OF COMPENSATION
                                                                                               V. E. M.
                                                                                        CL. CT. NO. 13-0190V


                                                                                                              RESIDENTIAL
                                                                                                                 CARE
                                                                                                  GROWTH        BEGINS
NO.                                             ITEM                                               RATE                  2030              2031              2032              2033              2034              2035              2036              2037
      SUPPLIES
74    DIAPERS                                                                                         4%
75    ADULT SIZE MEDIUM INCONTINENCE BRIEFS                                                           4%            1,642.50          1,642.50          1,642.50          1,642.50          1,642.50          1,642.50          1,642.50          1,642.50
76    BED LINERS                                                                                      4%
77    DISPOSABLE GLOVES                                                                               4%
78    HAND SANITIZER                                                                                  4%
79    WIPES                                                                                           4%
80    BARRIER CREAM                                                                                   4%
81    DRY DISPOSABLE WASHCLOTHS                                                                       4%
82    MEDICAL ID BRACELET, SHOE TAG OR NECKLACE                                                       4%                11.67             11.67             11.67             11.67             11.67             11.67             11.67             11.67
83    CONTOURED VINYL MATTRESS PROTECTOR                                                              4%

      TRANSPORTATION
84    PRIMARY CARE PHYSICIAN                                                                          4%               36.00             36.00             36.00             36.00              36.00             36.00             36.00             36.00
85    PHYSICAL MEDICINE AND REHABILITATION PHYSICIAN                                                  4%               36.96             36.96             36.96             36.96              36.96             36.96             36.96             36.96
86    NEUROLOGIST                                                                                     4%              103.20            103.20            103.20            103.20             103.20            103.20            103.20            103.20
87    NEUROSURGEON AT IU - RILEY                                                                      4%                0.00              0.00              0.00              0.00               0.00              0.00              0.00              0.00
88    IU CHILDREN'S THERAPY CENTER - REHAB FOR THERAPIES                                              4%
89    NATIONALSEATING AND REHAB FOR WC/SEATING EVALUATION                                             4%               34.08               6.82              6.82              6.82              6.82              6.82              6.82              6.82
90    MODIFICATIONS FOR VAN                                                                           4%

      HOME CARE AND FACILITY CARE
91    HOME HEALTH AIDE - WEEKDAY CARE                                                                 4%
92    HOME HEALTH AIDE - WEEKDAY CARE DURING SCHOOL BREAKS                                            4%
93    RN - WEEKDAY CARE DURING SCHOOL BREAKS                                                          5%
94    HOME HEALTH AIDE - WEEKEND RESPITE CARE                                                         4%
95    RN - WEEKEND RESPITE CARE                                                                       5%
96    GROUP HOME OR LONG TERM CARE FACILITY FOR YOUNGER ADULTS                                        4%           74,825.00        74,825.00         74,825.00          74,825.00         74,825.00         74,825.00         74,825.00         74,825.00
97    SKILLED NURSING FACILITY                                                                        5%

      SUBTOTAL - 1ST YEAR EXPENSES

 98   PAST UNREIMBURSED EXPENSES
 99   PAIN AND SUFFERING
100   LOST WAGES
101   STATE OF INDIANA MEDICAID LIEN
102   TRUST SEED: PEOPLES BANK, A CODORUS VALLEY CO. OF YORK,PA.
                                                                                                               ----------------- ----------------- ----------------- ----------------- ----------------- ----------------- ----------------- -----------------
      TOTAL:                                                                                                     121,854.36        121,827.10        121,827.10        121,827.10        121,827.10        121,827.10        121,827.10        121,827.10




 NOTE: Items replaced every "X" years (e.g., 3 yrs., 5 yrs, etc.) are paid to last valid replacement date during years indicated in the life care plan.



 AEC Financial, Inc.                                                                               Page 12 of 32                                                                                                       Revised - May 21, 2014
                                                                                          ITEMS OF COMPENSATION
                                                                                                    V. E. M.
                                                                                             CL. CT. NO. 13-0190V



                                                                                                     GROWTH
NO.                                                ITEM                                               RATE              2038         2039         2040             2041        2042        2043        2044          2045


       MEDICAL INSURANCE

       ANTHEM ESSENTIAL DIRECT ACCESS / ANTHEM BLUE CROSS BLUE SHIELD
 1     PREMIUM, DEDUCTIBLE AND MAXIMUM OUT OF POCKET                                                    5%         10,802.80    10,802.80     10,802.80        10,802.80   10,802.80   10,802.80   10,802.80   10,802.80
 2     ANTHEM BLUE CROSS BLUE SHIELD PRESCRIPTION DRUGS (included in above costs)                       5%              0.00         0.00          0.00             0.00        0.00        0.00        0.00         0.00
 3     MEDICARE PART A                                                                                  5%              0.00         0.00          0.00             0.00        0.00        0.00        0.00         0.00
 4     MEDICARE PART B PREMIUM & DEDUCTIBLE                                                             5%          1,405.80     1,405.80      1,405.80         1,405.80    1,405.80    1,405.80    1,405.80    1,405.80
 5     MEDIGAP - MEDICARE ADVANTAGE PLAN / BLUE MEDICARE ACCESS VALUE (UNDER 65)                        5%
 6     BLUE MEDICARE ACCESS VALUE - DRUG COVERAGE                                                       5%
 7     MEDICARE SUPPLEMENT ( AGE 65 AND OVER)                                                           5%
 8     MEDICARE DRUG PLAN SUPPLEMENT (Premium & Medication Costs)                                       5%

       ROUTINE MEDICAL CARE - (With Insurance Offsets)
9      NEUROLOGIST                                                                                      5%              0.00         0.00          0.00             0.00        0.00        0.00        0.00         0.00
10     PRIMARY CARE PHYSICIAN                                                                           5%              0.00         0.00          0.00             0.00        0.00        0.00        0.00         0.00
11     PHYSICAL MEDICINE AND REHABILITATION                                                             5%              0.00         0.00          0.00             0.00        0.00        0.00        0.00         0.00

       EMERGENCY MEDICAL CARE/AGGRESSIVE TREATMENT (With Insurance Offsets)
12     INSERTION OF VNS - HOSPITAL CHARGES                                                              5%
13     INSERTION OF VNS - PROVIDER FEES                                                                 5%
14     REPLACEMENT OF VNS GENERATOR - HOSPITAL CHARGES                                                  5%
15     REPLACEMENT OF VNS LEADS                                                                         5%
16     KETOGENIC DIET DIETICIAN                                                                         4%
17     DIGITAL SCALE FOR KETOGENIC DIET                                                                 4%


       DIAGNOSTIC TESTING (With Insurance Offsets)
18     HIP X-RAYS                                                                                       5%              0.00         0.00          0.00             0.00        0.00        0.00        0.00         0.00
19     SPINE SERIES X-RAYS                                                                              5%              0.00         0.00          0.00             0.00        0.00        0.00        0.00         0.00
20     LIPID PANEL                                                                                      5%              0.00         0.00          0.00             0.00        0.00        0.00        0.00         0.00
21     BANZEL LEVEL                                                                                     5%              0.00         0.00          0.00             0.00        0.00        0.00        0.00         0.00
22     PHENOBARBITAL LEVEL                                                                              5%              0.00         0.00          0.00             0.00        0.00        0.00        0.00         0.00
23     METABOLIC PANEL                                                                                  5%              0.00         0.00          0.00             0.00        0.00        0.00        0.00         0.00
24     LAB DRAW                                                                                         5%              0.00         0.00          0.00             0.00        0.00        0.00        0.00         0.00




      NOTE: Items replaced every "X" years (e.g., 3 yrs., 5 yrs, etc.) are paid to last valid replacement date during years indicated in the life care plan.



      AEC Financial, Inc.                                                                               Page 13 of 32                                                                       Revised - May 21, 2014
                                                                                          ITEMS OF COMPENSATION
                                                                                                    V. E. M.
                                                                                             CL. CT. NO. 13-0190V



                                                                                                     GROWTH
NO.                                                ITEM                                               RATE              2038         2039         2040             2041        2042        2043        2044          2045
       MEDICATIONS (With Insurance Offsets)
25     LEVOCARNITIN                                                                                     5%              0.00         0.00          0.00             0.00        0.00        0.00        0.00         0.00
26     ONFI (CLOBAZAM)                                                                                  5%              0.00         0.00          0.00             0.00        0.00        0.00        0.00         0.00
27     CETIRIZINE                                                                                       5%              0.00         0.00          0.00             0.00        0.00        0.00        0.00         0.00
28     DIAZEPAM                                                                                         5%              0.00         0.00          0.00             0.00        0.00        0.00        0.00         0.00
29     BANZEL                                                                                           5%              0.00         0.00          0.00             0.00        0.00        0.00        0.00         0.00
30     PHENOBARB ELIXIR                                                                                 5%              0.00         0.00          0.00             0.00        0.00        0.00        0.00         0.00


       OVER THE COUNTER MEDICATIONS
31     POLYETHYLINE GLYCOL POWDER                                                                       4%            107.34       107.34        107.34          107.34      107.34      107.34      107.34      107.34
32     CO-ENZYME Q                                                                                      4%              0.00         0.00          0.00             0.00        0.00        0.00        0.00         0.00


       NUTRITION AND FEEDING (With Insurance Offsets)
33     ELECARE JUNIOR VANILLA                                                                           4%         29,592.00    29,592.00     29,592.00        29,592.00   29,592.00   29,592.00   29,592.00   29,592.00
34     JOEY FEEDING BAG                                                                                 4%              0.00         0.00          0.00             0.00        0.00        0.00        0.00         0.00
35     MicKEY BUTTON                                                                                    4%              0.00         0.00          0.00             0.00        0.00        0.00        0.00         0.00
36     MicKEY RIGHT ANGLE V PORT                                                                        4%              0.00         0.00          0.00             0.00        0.00        0.00        0.00         0.00


       THERAPEUTIC MODALITIES (With Insurance Offsets)
37     SPEECH/ OCCUPATIONAL / PHYSICAL THERAPY                                                          4%              0.00         0.00          0.00             0.00        0.00        0.00        0.00         0.00
38     PHYSICAL, OCCUPATIONAL OR SPEECH THERAPY                                                         4%              0.00         0.00          0.00             0.00        0.00
39     ANNUAL PT or OT RE-EVALUATION                                                                    5%
40     SPEECH THERAPY RE-EVALUATION                                                                     5%              0.00         0.00          0.00             0.00        0.00        0.00        0.00         0.00
41     MUSIC THERAPY                                                                                    4%
42     CAMP                                                                                             4%
43     NURSE CASE MANAGER                                                                               4%          2,400.00     2,400.00      2,400.00         2,400.00    2,400.00    2,400.00    2,400.00    2,400.00


       EDUCATIONAL / VOCATIONAL
44     PARAPROFESSIONAL ASSISTANCE                                                                      4%
45     PSYCHOLOGICAL TESTING AND EDUCATIONAL ASSESSMENT                                                 4%
46     VOCATIONAL / AVOCATIONAL EVALUATION                                                              4%




      NOTE: Items replaced every "X" years (e.g., 3 yrs., 5 yrs, etc.) are paid to last valid replacement date during years indicated in the life care plan.



      AEC Financial, Inc.                                                                               Page 14 of 32                                                                       Revised - May 21, 2014
                                                                                          ITEMS OF COMPENSATION
                                                                                                    V. E. M.
                                                                                             CL. CT. NO. 13-0190V



                                                                                                     GROWTH
NO.                                                ITEM                                               RATE              2038         2039         2040          2041     2042     2043        2044           2045
       ARCHITECTURAL MODIFICATIONS
47     MODIFICATION OF BATHROOM                                                                         4%
48     RAMPS FOR ENTRANCE AND EXIT TO HOME                                                              4%
49     WIDEN 5 DOORWAYS                                                                                 4%
50     SURE HANDS LIFT - CEILING MOUNTED LIFT SYSTEM                                                    4%
51     REPLACEMENT SLINGS / BODY SUPPORTS FOR LIFT SYSTEM (Covered by Ins.)                             4%


       EQUIPMENT (With Insurance Offsets)
52     TILT N SPACE CUSTOM MANUAL WHEELCHAIR                                                            4%               0.00        0.00          0.00          0.00     0.00     0.00        0.00           0.00
53     WHEELCHAIR MAINTENANCE AND REPAIR (Includes tires/wheels)                                        4%               0.00        0.00          0.00          0.00     0.00     0.00        0.00           0.00
54     ACTIVITY CHAIR                                                                                   4%               0.00        0.00          0.00          0.00     0.00     0.00        0.00           0.00
55     SLEEPSAFE BED MATTRESS AND PADDING                                                               4%
56     ADAPTED TRICYCLE                                                                                 4%
57     JOGGING STROLLER / WHEELCHAIR                                                                    4%
58     ADAPTIVE TOYS / THERAPEUTIC TOYS                                                                 4%
59     KANGAROO FEEDING PUMP                                                                            4%               0.00        0.00          0.00          0.00     0.00     0.00        0.00           0.00
60     WATERPIK CLASSIC WATER FLOSSER                                                                   4%              16.44       16.44         16.44         16.44    16.44    16.44       16.44          16.44
61     SEIZURE MONITOR                                                                                  4%
62     SIMPLE ENVIRONMENTAL CONTROL UNIT                                                                4%              24.00       24.00         24.00         24.00    24.00    24.00       24.00          24.00
63     ADAPTIVE EQUIPMENT FOR EATING                                                                    4%
64     ADAPTIVE EQUIPMENT FOR EATING - REPLACEMENTS                                                     4%
65     ADAPTIVE EQUIPMENT FOR EATING - REPLACEMENTS                                                     4%
66     STANDER                                                                                          4%            816.57       816.57        816.57        816.57   816.57   816.57      816.57      816.57
67     COMMODE CHAIR / ROLLING SHOWER CHAIR                                                             4%              0.00         0.00          0.00          0.00     0.00     0.00        0.00        0.00
68     PEANUT EXERCISE BALLS, 2 SIZES                                                                   4%
69     ANTI-BURST ROUND EXERCISE BALL                                                                   4%
70     THERAPY ROLL                                                                                     4%
71     CHEWY TUBE                                                                                       4%
72     SPECIAL NEEDS SWING WITH HARNESS                                                                 4%

       ORTHOTICS AND PROSTHETICS (With Insurance Offsets)
73     BILATERAL HINGED AFOS                                                                            4%




      NOTE: Items replaced every "X" years (e.g., 3 yrs., 5 yrs, etc.) are paid to last valid replacement date during years indicated in the life care plan.



      AEC Financial, Inc.                                                                               Page 15 of 32                                                               Revised - May 21, 2014
                                                                                          ITEMS OF COMPENSATION
                                                                                                    V. E. M.
                                                                                             CL. CT. NO. 13-0190V



                                                                                                     GROWTH
NO.                                                ITEM                                               RATE                2038              2039              2040                2041               2042               2043              2044              2045
       SUPPLIES
74     DIAPERS                                                                                          4%
75     ADULT SIZE MEDIUM INCONTINENCE BRIEFS                                                            4%           1,642.50          1,642.50          1,642.50            1,642.50            1,642.50          1,642.50          1,642.50           1,642.50
76     BED LINERS                                                                                       4%
77     DISPOSABLE GLOVES                                                                                4%
78     HAND SANITIZER                                                                                   4%
79     WIPES                                                                                            4%
80     BARRIER CREAM                                                                                    4%
81     DRY DISPOSABLE WASHCLOTHS                                                                        4%
82     MEDICAL ID BRACELET, SHOE TAG OR NECKLACE                                                        4%               11.67             11.67             11.67               11.67               11.67             11.67             11.67              11.67
83     CONTOURED VINYL MATTRESS PROTECTOR                                                               4%

       TRANSPORTATION
84     PRIMARY CARE PHYSICIAN                                                                           4%              36.00             36.00              36.00               36.00              36.00             36.00              36.00             36.00
85     PHYSICAL MEDICINE AND REHABILITATION PHYSICIAN                                                   4%              36.96             36.96              36.96               36.96              36.96             36.96              36.96             36.96
86     NEUROLOGIST                                                                                      4%             103.20            103.20             103.20              103.20             103.20            103.20             103.20            103.20
87     NEUROSURGEON AT IU - RILEY                                                                       4%               0.00              0.00               0.00                0.00               0.00              0.00               0.00              0.00
88     IU CHILDREN'S THERAPY CENTER - REHAB FOR THERAPIES                                               4%
89     NATIONALSEATING AND REHAB FOR WC/SEATING EVALUATION                                              4%                6.82              6.82              6.82                6.82               6.82               6.82              6.82              6.82
90     MODIFICATIONS FOR VAN                                                                            4%

       HOME CARE AND FACILITY CARE
91     HOME HEALTH AIDE - WEEKDAY CARE                                                                  4%
92     HOME HEALTH AIDE - WEEKDAY CARE DURING SCHOOL BREAKS                                             4%
93     RN - WEEKDAY CARE DURING SCHOOL BREAKS                                                           5%
94     HOME HEALTH AIDE - WEEKEND RESPITE CARE                                                          4%
95     RN - WEEKEND RESPITE CARE                                                                        5%
96     GROUP HOME OR LONG TERM CARE FACILITY FOR YOUNGER ADULTS                                         4%         74,825.00         74,825.00          74,825.00          74,825.00           74,825.00          74,825.00         74,825.00         74,825.00
97     SKILLED NURSING FACILITY                                                                         5%

       SUBTOTAL - 1ST YEAR EXPENSES

 98    PAST UNREIMBURSED EXPENSES
 99    PAIN AND SUFFERING
100    LOST WAGES
101    STATE OF INDIANA MEDICAID LIEN
102    TRUST SEED: PEOPLES BANK, A CODORUS VALLEY CO. OF YORK,PA.
                                                                                                                ----------------- ----------------- -----------------   -----------------   ----------------- ----------------- ----------------- -----------------
       TOTAL:                                                                                                     121,827.10        121,827.10        121,827.10          121,827.10          121,827.10        121,827.10        121,827.10         121,827.10




      NOTE: Items replaced every "X" years (e.g., 3 yrs., 5 yrs, etc.) are paid to last valid replacement date during years indicated in the life care plan.



      AEC Financial, Inc.                                                                               Page 16 of 32                                                                                                     Revised - May 21, 2014
                                                                                          ITEMS OF COMPENSATION
                                                                                                    V. E. M.
                                                                                             CL. CT. NO. 13-0190V


                                                                                                                                                                                       Medicare/
                                                                                                                                                                                        Medigap
                                                                                                     GROWTH                                                                            Coverage
NO.                                                ITEM                                               RATE              2046          2047          2048           2049        2050        2051       2052           2053


       MEDICAL INSURANCE

       ANTHEM ESSENTIAL DIRECT ACCESS / ANTHEM BLUE CROSS BLUE SHIELD
 1     PREMIUM, DEDUCTIBLE AND MAXIMUM OUT OF POCKET                                                     5%         10,802.80     10,802.80    10,802.80       10,802.80   10,802.80
 2     ANTHEM BLUE CROSS BLUE SHIELD PRESCRIPTION DRUGS (included in above costs)                        5%                            0.00         0.00            0.00        0.00
 3     MEDICARE PART A                                                                                   5%              0.00          0.00         0.00            0.00        0.00
 4     MEDICARE PART B PREMIUM & DEDUCTIBLE                                                              5%          1,405.80      1,405.80     1,405.80        1,405.80    1,405.80
 5     MEDIGAP - MEDICARE ADVANTAGE PLAN / BLUE MEDICARE ACCESS VALUE (UNDER 65)                         5%                                                                            7,256.00    7,256.00    7,256.00
 6     BLUE MEDICARE ACCESS VALUE - DRUG COVERAGE                                                        5%                                                                            3,180.10    3,180.10    3,180.10
 7     MEDICARE SUPPLEMENT ( AGE 65 AND OVER)                                                            5%
 8     MEDICARE DRUG PLAN SUPPLEMENT (Premium & Medication Costs)                                        5%

       ROUTINE MEDICAL CARE - (With Insurance Offsets)
9      NEUROLOGIST                                                                                       5%              0.00          0.00         0.00            0.00        0.00       0.00        0.00          0.00
10     PRIMARY CARE PHYSICIAN                                                                            5%              0.00          0.00         0.00            0.00        0.00       0.00        0.00          0.00
11     PHYSICAL MEDICINE AND REHABILITATION                                                              5%              0.00          0.00         0.00            0.00        0.00       0.00        0.00          0.00

       EMERGENCY MEDICAL CARE/AGGRESSIVE TREATMENT (With Insurance Offsets)
12     INSERTION OF VNS - HOSPITAL CHARGES                                                               5%
13     INSERTION OF VNS - PROVIDER FEES                                                                  5%
14     REPLACEMENT OF VNS GENERATOR - HOSPITAL CHARGES                                                   5%
15     REPLACEMENT OF VNS LEADS                                                                          5%
16     KETOGENIC DIET DIETICIAN                                                                          4%
17     DIGITAL SCALE FOR KETOGENIC DIET                                                                  4%


       DIAGNOSTIC TESTING (With Insurance Offsets)
18     HIP X-RAYS                                                                                        5%              0.00          0.00         0.00            0.00        0.00       0.00        0.00          0.00
19     SPINE SERIES X-RAYS                                                                               5%              0.00          0.00         0.00            0.00        0.00       0.00        0.00          0.00
20     LIPID PANEL                                                                                       5%              0.00          0.00         0.00            0.00        0.00       0.00        0.00          0.00
21     BANZEL LEVEL                                                                                      5%              0.00          0.00         0.00            0.00        0.00       0.00        0.00          0.00
22     PHENOBARBITAL LEVEL                                                                               5%              0.00          0.00         0.00            0.00        0.00       0.00        0.00          0.00
23     METABOLIC PANEL                                                                                   5%              0.00          0.00         0.00            0.00        0.00       0.00        0.00          0.00
24     LAB DRAW                                                                                          5%              0.00          0.00         0.00            0.00        0.00       0.00        0.00          0.00




      NOTE: Items replaced every "X" years (e.g., 3 yrs., 5 yrs, etc.) are paid to last valid replacement date during years indicated in the life care plan.



      AEC Financial, Inc.                                                                               Page 17 of 32                                                                       Revised - May 21, 2014
                                                                                          ITEMS OF COMPENSATION
                                                                                                    V. E. M.
                                                                                             CL. CT. NO. 13-0190V


                                                                                                                                                                             Medicare/
                                                                                                                                                                              Medigap
                                                                                                     GROWTH                                                                  Coverage
NO.                                                ITEM                                               RATE               2046         2047          2048       2049   2050       2051       2052           2053
       MEDICATIONS (With Insurance Offsets)
25     LEVOCARNITIN                                                                                      5%               0.00         0.00         0.00       0.00   0.00       0.00        0.00          0.00
26     ONFI (CLOBAZAM)                                                                                   5%               0.00         0.00         0.00       0.00   0.00       0.00        0.00          0.00
27     CETIRIZINE                                                                                        5%               0.00         0.00         0.00       0.00   0.00       0.00        0.00          0.00
28     DIAZEPAM                                                                                          5%               0.00         0.00         0.00       0.00   0.00       0.00        0.00          0.00
29     BANZEL                                                                                            5%               0.00         0.00         0.00       0.00   0.00       0.00        0.00          0.00
30     PHENOBARB ELIXIR                                                                                  5%               0.00         0.00         0.00       0.00   0.00       0.00        0.00          0.00


       OVER THE COUNTER MEDICATIONS
31     POLYETHYLINE GLYCOL POWDER                                                                        4%             107.34      107.34          0.00       0.00   0.00
32     CO-ENZYME Q                                                                                       4%               0.00         0.00         0.00       0.00   0.00


       NUTRITION AND FEEDING (With Insurance Offsets)
33     ELECARE JUNIOR VANILLA                                                                            4%         29,592.00     29,592.00         0.00       0.00   0.00       0.00        0.00   29,592.00
34     JOEY FEEDING BAG                                                                                  4%               0.00         0.00         0.00       0.00   0.00       0.00        0.00          0.00
35     MicKEY BUTTON                                                                                     4%               0.00         0.00         0.00       0.00   0.00       0.00        0.00          0.00
36     MicKEY RIGHT ANGLE V PORT                                                                         4%               0.00         0.00         0.00       0.00   0.00       0.00        0.00          0.00


       THERAPEUTIC MODALITIES (With Insurance Offsets)
37     SPEECH/ OCCUPATIONAL / PHYSICAL THERAPY                                                           4%               0.00         0.00         0.00       0.00   0.00       0.00        0.00          0.00
38     PHYSICAL, OCCUPATIONAL OR SPEECH THERAPY                                                          4%
39     ANNUAL PT or OT RE-EVALUATION                                                                     5%                                                                   409.34      409.34      409.34
40     SPEECH THERAPY RE-EVALUATION                                                                      5%               0.00         0.00         0.00       0.00   0.00       0.00        0.00          0.00
41     MUSIC THERAPY                                                                                     4%
42     CAMP                                                                                              4%
43     NURSE CASE MANAGER                                                                                4%          2,400.00      2,400.00         0.00       0.00   0.00       0.00        0.00    2,400.00


       EDUCATIONAL / VOCATIONAL
44     PARAPROFESSIONAL ASSISTANCE                                                                       4%
45     PSYCHOLOGICAL TESTING AND EDUCATIONAL ASSESSMENT                                                  4%
46     VOCATIONAL / AVOCATIONAL EVALUATION                                                               4%




      NOTE: Items replaced every "X" years (e.g., 3 yrs., 5 yrs, etc.) are paid to last valid replacement date during years indicated in the life care plan.



      AEC Financial, Inc.                                                                               Page 18 of 32                                                             Revised - May 21, 2014
                                                                                          ITEMS OF COMPENSATION
                                                                                                    V. E. M.
                                                                                             CL. CT. NO. 13-0190V


                                                                                                                                                                             Medicare/
                                                                                                                                                                              Medigap
                                                                                                     GROWTH                                                                  Coverage
NO.                                                ITEM                                               RATE               2046         2047          2048       2049   2050       2051       2052           2053
       ARCHITECTURAL MODIFICATIONS
47     MODIFICATION OF BATHROOM                                                                          4%
48     RAMPS FOR ENTRANCE AND EXIT TO HOME                                                               4%
49     WIDEN 5 DOORWAYS                                                                                  4%
50     SURE HANDS LIFT - CEILING MOUNTED LIFT SYSTEM                                                     4%
51     REPLACEMENT SLINGS / BODY SUPPORTS FOR LIFT SYSTEM (Covered by Ins.)                              4%


       EQUIPMENT (With Insurance Offsets)
52     TILT N SPACE CUSTOM MANUAL WHEELCHAIR                                                             4%               0.00         0.00         0.00       0.00   0.00       0.00        0.00           0.00
53     WHEELCHAIR MAINTENANCE AND REPAIR (Includes tires/wheels)                                         4%               0.00         0.00         0.00       0.00   0.00       0.00        0.00           0.00
54     ACTIVITY CHAIR                                                                                    4%               0.00         0.00         0.00       0.00   0.00       0.00        0.00           0.00
55     SLEEPSAFE BED MATTRESS AND PADDING                                                                4%
56     ADAPTED TRICYCLE                                                                                  4%
57     JOGGING STROLLER / WHEELCHAIR                                                                     4%
58     ADAPTIVE TOYS / THERAPEUTIC TOYS                                                                  4%
59     KANGAROO FEEDING PUMP                                                                             4%               0.00         0.00         0.00       0.00   0.00       0.00        0.00           0.00
60     WATERPIK CLASSIC WATER FLOSSER                                                                    4%              16.44        16.44         0.00       0.00   0.00       0.00        0.00          16.44
61     SEIZURE MONITOR                                                                                   4%
62     SIMPLE ENVIRONMENTAL CONTROL UNIT                                                                 4%              24.00        24.00         0.00       0.00   0.00       0.00        0.00          24.00
63     ADAPTIVE EQUIPMENT FOR EATING                                                                     4%
64     ADAPTIVE EQUIPMENT FOR EATING - REPLACEMENTS                                                      4%
65     ADAPTIVE EQUIPMENT FOR EATING - REPLACEMENTS                                                      4%
66     STANDER                                                                                           4%             816.57      816.57          0.00       0.00   0.00       0.00        0.00      816.57
67     COMMODE CHAIR / ROLLING SHOWER CHAIR                                                              4%               0.00        0.00          0.00       0.00   0.00       0.00        0.00        0.00
68     PEANUT EXERCISE BALLS, 2 SIZES                                                                    4%
69     ANTI-BURST ROUND EXERCISE BALL                                                                    4%
70     THERAPY ROLL                                                                                      4%
71     CHEWY TUBE                                                                                        4%
72     SPECIAL NEEDS SWING WITH HARNESS                                                                  4%

       ORTHOTICS AND PROSTHETICS (With Insurance Offsets)
73     BILATERAL HINGED AFOS                                                                             4%




      NOTE: Items replaced every "X" years (e.g., 3 yrs., 5 yrs, etc.) are paid to last valid replacement date during years indicated in the life care plan.



      AEC Financial, Inc.                                                                               Page 19 of 32                                                             Revised - May 21, 2014
                                                                                          ITEMS OF COMPENSATION
                                                                                                    V. E. M.
                                                                                             CL. CT. NO. 13-0190V


                                                                                                                                                                                                                 Medicare/
                                                                                                                                                                                                                  Medigap
                                                                                                     GROWTH                                                                                                      Coverage
NO.                                                ITEM                                               RATE                2046               2047              2048              2049              2050                2051              2052              2053
       SUPPLIES
74     DIAPERS                                                                                           4%
75     ADULT SIZE MEDIUM INCONTINENCE BRIEFS                                                             4%           1,642.50          1,642.50                0.00              0.00              0.00               0.00               0.00         1,642.50
76     BED LINERS                                                                                        4%
77     DISPOSABLE GLOVES                                                                                 4%
78     HAND SANITIZER                                                                                    4%
79     WIPES                                                                                             4%
80     BARRIER CREAM                                                                                     4%
81     DRY DISPOSABLE WASHCLOTHS                                                                         4%
82     MEDICAL ID BRACELET, SHOE TAG OR NECKLACE                                                         4%               11.67             11.67               0.00              0.00              0.00               0.00               0.00            11.67
83     CONTOURED VINYL MATTRESS PROTECTOR                                                                4%

       TRANSPORTATION
84     PRIMARY CARE PHYSICIAN                                                                            4%              36.00             36.00                0.00              0.00              0.00               0.00               0.00            36.00
85     PHYSICAL MEDICINE AND REHABILITATION PHYSICIAN                                                    4%              36.96             36.96                0.00              0.00              0.00               0.00               0.00            36.96
86     NEUROLOGIST                                                                                       4%             103.20            103.20                0.00              0.00              0.00               0.00               0.00           103.20
87     NEUROSURGEON AT IU - RILEY                                                                        4%               0.00              0.00                0.00              0.00              0.00               0.00               0.00             0.00
88     IU CHILDREN'S THERAPY CENTER - REHAB FOR THERAPIES                                                4%
89     NATIONALSEATING AND REHAB FOR WC/SEATING EVALUATION                                               4%               6.82               6.82               0.00              0.00              0.00               0.00               0.00             6.82
90     MODIFICATIONS FOR VAN                                                                             4%

       HOME CARE AND FACILITY CARE
91     HOME HEALTH AIDE - WEEKDAY CARE                                                                   4%
92     HOME HEALTH AIDE - WEEKDAY CARE DURING SCHOOL BREAKS                                              4%
93     RN - WEEKDAY CARE DURING SCHOOL BREAKS                                                            5%
94     HOME HEALTH AIDE - WEEKEND RESPITE CARE                                                           4%
95     RN - WEEKEND RESPITE CARE                                                                         5%
96     GROUP HOME OR LONG TERM CARE FACILITY FOR YOUNGER ADULTS                                          4%         74,825.00         74,825.00                 0.00              0.00              0.00               0.00               0.00       74,825.00
97     SKILLED NURSING FACILITY                                                                          5%

       SUBTOTAL - 1ST YEAR EXPENSES

 98    PAST UNREIMBURSED EXPENSES
 99    PAIN AND SUFFERING
100    LOST WAGES
101    STATE OF INDIANA MEDICAID LIEN
102    TRUST SEED: PEOPLES BANK, A CODORUS VALLEY CO. OF YORK,PA.
                                                                                                                 ----------------- ----------------- ----------------- ----------------- -----------------   ----------------- ----------------- -----------------
       TOTAL:                                                                                                      121,827.10        121,827.10          12,208.60         12,208.60         12,208.60          10,845.44          10,845.44       120,356.60




      NOTE: Items replaced every "X" years (e.g., 3 yrs., 5 yrs, etc.) are paid to last valid replacement date during years indicated in the life care plan.



      AEC Financial, Inc.                                                                               Page 20 of 32                                                                                                    Revised - May 21, 2014
                                                                                    ITEMS OF COMPENSATION
                                                                                              V. E. M.
                                                                                       CL. CT. NO. 13-0190V



                                                                                                     GROWTH
 NO.                                               ITEM                                               RATE              2054          2055         2056       2057       2058        2059         2060


       MEDICAL INSURANCE

       ANTHEM ESSENTIAL DIRECT ACCESS / ANTHEM BLUE CROSS BLUE SHIELD
   1   PREMIUM, DEDUCTIBLE AND MAXIMUM OUT OF POCKET                                                     5%
   2   ANTHEM BLUE CROSS BLUE SHIELD PRESCRIPTION DRUGS (included in above costs)                        5%
   3   MEDICARE PART A                                                                                   5%
   4   MEDICARE PART B PREMIUM & DEDUCTIBLE                                                              5%
   5   MEDIGAP - MEDICARE ADVANTAGE PLAN / BLUE MEDICARE ACCESS VALUE (UNDER 65)                         5%          7,256.00     7,256.00      7,256.00   7,256.00   7,256.00    7,256.00     7,256.00
   6   BLUE MEDICARE ACCESS VALUE - DRUG COVERAGE                                                        5%          3,180.10     3,180.10      3,180.10   3,180.10   3,180.10    3,180.10     3,180.10
   7   MEDICARE SUPPLEMENT ( AGE 65 AND OVER)                                                            5%
   8   MEDICARE DRUG PLAN SUPPLEMENT (Premium & Medication Costs)                                        5%

       ROUTINE MEDICAL CARE - (With Insurance Offsets)
  9    NEUROLOGIST                                                                                       5%              0.00         0.00          0.00      0.00       0.00        0.00         0.00
  10   PRIMARY CARE PHYSICIAN                                                                            5%              0.00         0.00          0.00      0.00       0.00        0.00         0.00
  11   PHYSICAL MEDICINE AND REHABILITATION                                                              5%              0.00         0.00          0.00      0.00       0.00        0.00         0.00

       EMERGENCY MEDICAL CARE/AGGRESSIVE TREATMENT (With Insurance Offsets)
  12   INSERTION OF VNS - HOSPITAL CHARGES                                                               5%
  13   INSERTION OF VNS - PROVIDER FEES                                                                  5%
  14   REPLACEMENT OF VNS GENERATOR - HOSPITAL CHARGES                                                   5%
  15   REPLACEMENT OF VNS LEADS                                                                          5%
  16   KETOGENIC DIET DIETICIAN                                                                          4%
  17   DIGITAL SCALE FOR KETOGENIC DIET                                                                  4%


       DIAGNOSTIC TESTING (With Insurance Offsets)
  18   HIP X-RAYS                                                                                        5%              0.00         0.00          0.00      0.00       0.00        0.00         0.00
  19   SPINE SERIES X-RAYS                                                                               5%              0.00         0.00          0.00      0.00       0.00        0.00         0.00
  20   LIPID PANEL                                                                                       5%              0.00         0.00          0.00      0.00       0.00        0.00         0.00
  21   BANZEL LEVEL                                                                                      5%              0.00         0.00          0.00      0.00       0.00        0.00         0.00
  22   PHENOBARBITAL LEVEL                                                                               5%              0.00         0.00          0.00      0.00       0.00        0.00         0.00
  23   METABOLIC PANEL                                                                                   5%              0.00         0.00          0.00      0.00       0.00        0.00         0.00
  24   LAB DRAW                                                                                          5%              0.00         0.00          0.00      0.00       0.00        0.00         0.00




NOTE: Items replaced every "X" years (e.g., 3 yrs., 5 yrs, etc.) are paid to last valid replacement date during years indicated in the life care plan.



AEC Financial, Inc.                                                                               Page 21 of 32                                                                  Revised - May 21, 2014
                                                                                    ITEMS OF COMPENSATION
                                                                                              V. E. M.
                                                                                       CL. CT. NO. 13-0190V



                                                                                                     GROWTH
 NO.                                               ITEM                                               RATE              2054          2055         2056        2057        2058        2059         2060
       MEDICATIONS (With Insurance Offsets)
  25   LEVOCARNITIN                                                                                      5%              0.00         0.00          0.00        0.00        0.00        0.00         0.00
  26   ONFI (CLOBAZAM)                                                                                   5%              0.00         0.00          0.00        0.00        0.00        0.00         0.00
  27   CETIRIZINE                                                                                        5%              0.00         0.00          0.00        0.00        0.00        0.00         0.00
  28   DIAZEPAM                                                                                          5%              0.00         0.00          0.00        0.00        0.00        0.00         0.00
  29   BANZEL                                                                                            5%              0.00         0.00          0.00        0.00        0.00        0.00         0.00
  30   PHENOBARB ELIXIR                                                                                  5%              0.00         0.00          0.00        0.00        0.00        0.00         0.00


       OVER THE COUNTER MEDICATIONS
  31   POLYETHYLINE GLYCOL POWDER                                                                        4%
  32   CO-ENZYME Q                                                                                       4%


       NUTRITION AND FEEDING (With Insurance Offsets)
  33   ELECARE JUNIOR VANILLA                                                                            4%         29,592.00    29,592.00     29,592.00   29,592.00   29,592.00   29,592.00    29,592.00
  34   JOEY FEEDING BAG                                                                                  4%              0.00         0.00          0.00        0.00        0.00        0.00         0.00
  35   MicKEY BUTTON                                                                                     4%              0.00         0.00          0.00        0.00        0.00        0.00         0.00
  36   MicKEY RIGHT ANGLE V PORT                                                                         4%              0.00         0.00          0.00        0.00        0.00        0.00         0.00


       THERAPEUTIC MODALITIES (With Insurance Offsets)
  37   SPEECH/ OCCUPATIONAL / PHYSICAL THERAPY                                                           4%              0.00         0.00          0.00        0.00        0.00        0.00         0.00
  38   PHYSICAL, OCCUPATIONAL OR SPEECH THERAPY                                                          4%
  39   ANNUAL PT or OT RE-EVALUATION                                                                     5%           409.34       409.34        409.34     409.34      409.34       409.34       409.34
  40   SPEECH THERAPY RE-EVALUATION                                                                      5%              0.00         0.00          0.00        0.00        0.00        0.00         0.00
  41   MUSIC THERAPY                                                                                     4%
  42   CAMP                                                                                              4%
  43   NURSE CASE MANAGER                                                                                4%          2,400.00     2,400.00      2,400.00    2,400.00    2,400.00    2,400.00     2,400.00


       EDUCATIONAL / VOCATIONAL
  44   PARAPROFESSIONAL ASSISTANCE                                                                       4%
  45   PSYCHOLOGICAL TESTING AND EDUCATIONAL ASSESSMENT                                                  4%
  46   VOCATIONAL / AVOCATIONAL EVALUATION                                                               4%




NOTE: Items replaced every "X" years (e.g., 3 yrs., 5 yrs, etc.) are paid to last valid replacement date during years indicated in the life care plan.



AEC Financial, Inc.                                                                               Page 22 of 32                                                                    Revised - May 21, 2014
                                                                                    ITEMS OF COMPENSATION
                                                                                              V. E. M.
                                                                                       CL. CT. NO. 13-0190V



                                                                                                     GROWTH
 NO.                                               ITEM                                               RATE              2054          2055         2056     2057     2058        2059         2060
       ARCHITECTURAL MODIFICATIONS
  47   MODIFICATION OF BATHROOM                                                                          4%
  48   RAMPS FOR ENTRANCE AND EXIT TO HOME                                                               4%
  49   WIDEN 5 DOORWAYS                                                                                  4%
  50   SURE HANDS LIFT - CEILING MOUNTED LIFT SYSTEM                                                     4%
  51   REPLACEMENT SLINGS / BODY SUPPORTS FOR LIFT SYSTEM (Covered by Ins.)                              4%


       EQUIPMENT (With Insurance Offsets)
  52   TILT N SPACE CUSTOM MANUAL WHEELCHAIR                                                             4%              0.00         0.00          0.00     0.00     0.00       0.00         0.00
  53   WHEELCHAIR MAINTENANCE AND REPAIR (Includes tires/wheels)                                         4%              0.00         0.00          0.00     0.00     0.00       0.00         0.00
  54   ACTIVITY CHAIR                                                                                    4%              0.00         0.00          0.00     0.00     0.00       0.00         0.00
  55   SLEEPSAFE BED MATTRESS AND PADDING                                                                4%
  56   ADAPTED TRICYCLE                                                                                  4%
  57   JOGGING STROLLER / WHEELCHAIR                                                                     4%
  58   ADAPTIVE TOYS / THERAPEUTIC TOYS                                                                  4%
  59   KANGAROO FEEDING PUMP                                                                             4%              0.00         0.00          0.00     0.00     0.00       0.00         0.00
  60   WATERPIK CLASSIC WATER FLOSSER                                                                    4%             16.44        16.44         16.44    16.44    16.44      16.44        16.44
  61   SEIZURE MONITOR                                                                                   4%
  62   SIMPLE ENVIRONMENTAL CONTROL UNIT                                                                 4%             24.00        24.00         24.00    24.00    24.00      24.00        24.00
  63   ADAPTIVE EQUIPMENT FOR EATING                                                                     4%
  64   ADAPTIVE EQUIPMENT FOR EATING - REPLACEMENTS                                                      4%
  65   ADAPTIVE EQUIPMENT FOR EATING - REPLACEMENTS                                                      4%
  66   STANDER                                                                                           4%           816.57        816.57        816.57   816.57   816.57     816.57       816.57
  67   COMMODE CHAIR / ROLLING SHOWER CHAIR                                                              4%             0.00          0.00          0.00     0.00     0.00       0.00         0.00
  68   PEANUT EXERCISE BALLS, 2 SIZES                                                                    4%
  69   ANTI-BURST ROUND EXERCISE BALL                                                                    4%
  70   THERAPY ROLL                                                                                      4%
  71   CHEWY TUBE                                                                                        4%
  72   SPECIAL NEEDS SWING WITH HARNESS                                                                  4%

       ORTHOTICS AND PROSTHETICS (With Insurance Offsets)
  73   BILATERAL HINGED AFOS                                                                             4%




NOTE: Items replaced every "X" years (e.g., 3 yrs., 5 yrs, etc.) are paid to last valid replacement date during years indicated in the life care plan.



AEC Financial, Inc.                                                                               Page 23 of 32                                                              Revised - May 21, 2014
                                                                                    ITEMS OF COMPENSATION
                                                                                              V. E. M.
                                                                                       CL. CT. NO. 13-0190V



                                                                                                     GROWTH
 NO.                                               ITEM                                               RATE                 2054               2055              2056              2057                2058                2059                2060
       SUPPLIES
  74   DIAPERS                                                                                           4%
  75   ADULT SIZE MEDIUM INCONTINENCE BRIEFS                                                             4%            1,642.50          1,642.50          1,642.50           1,642.50           1,642.50            1,642.50            1,642.50
  76   BED LINERS                                                                                        4%
  77   DISPOSABLE GLOVES                                                                                 4%
  78   HAND SANITIZER                                                                                    4%
  79   WIPES                                                                                             4%
  80   BARRIER CREAM                                                                                     4%
  81   DRY DISPOSABLE WASHCLOTHS                                                                         4%
  82   MEDICAL ID BRACELET, SHOE TAG OR NECKLACE                                                         4%                11.67             11.67             11.67              11.67              11.67               11.67               11.67
  83   CONTOURED VINYL MATTRESS PROTECTOR                                                                4%

       TRANSPORTATION
  84   PRIMARY CARE PHYSICIAN                                                                            4%               36.00             36.00              36.00             36.00               36.00               36.00               36.00
  85   PHYSICAL MEDICINE AND REHABILITATION PHYSICIAN                                                    4%               36.96             36.96              36.96             36.96               36.96               36.96               36.96
  86   NEUROLOGIST                                                                                       4%              103.20            103.20             103.20            103.20              103.20              103.20              103.20
  87   NEUROSURGEON AT IU - RILEY                                                                        4%                0.00              0.00               0.00              0.00                0.00                0.00                0.00
  88   IU CHILDREN'S THERAPY CENTER - REHAB FOR THERAPIES                                                4%
  89   NATIONALSEATING AND REHAB FOR WC/SEATING EVALUATION                                               4%                6.82               6.82              6.82              6.82                6.82                6.82                6.82
  90   MODIFICATIONS FOR VAN                                                                             4%

       HOME CARE AND FACILITY CARE
  91   HOME HEALTH AIDE - WEEKDAY CARE                                                                   4%
  92   HOME HEALTH AIDE - WEEKDAY CARE DURING SCHOOL BREAKS                                              4%
  93   RN - WEEKDAY CARE DURING SCHOOL BREAKS                                                            5%
  94   HOME HEALTH AIDE - WEEKEND RESPITE CARE                                                           4%
  95   RN - WEEKEND RESPITE CARE                                                                         5%
  96   GROUP HOME OR LONG TERM CARE FACILITY FOR YOUNGER ADULTS                                          4%          74,825.00         74,825.00          74,825.00         74,825.00          74,825.00           74,825.00           74,825.00
  97   SKILLED NURSING FACILITY                                                                          5%

       SUBTOTAL - 1ST YEAR EXPENSES

  98   PAST UNREIMBURSED EXPENSES
  99   PAIN AND SUFFERING
 100   LOST WAGES
 101   STATE OF INDIANA MEDICAID LIEN
 102   TRUST SEED: PEOPLES BANK, A CODORUS VALLEY CO. OF YORK,PA.
                                                                                                                  ----------------- ----------------- ----------------- -----------------   -----------------   -----------------   -----------------
       TOTAL:                                                                                                       120,356.60        120,356.60        120,356.60        120,356.60          120,356.60          120,356.60          120,356.60




NOTE: Items replaced every "X" years (e.g., 3 yrs., 5 yrs, etc.) are paid to last valid replacement date during years indicated in the life care plan.



AEC Financial, Inc.                                                                               Page 24 of 32                                                                                                    Revised - May 21, 2014
                                                                                    ITEMS OF COMPENSATION
                                                                                              V. E. M.
                                                                                       CL. CT. NO. 13-0190V



                                                                                                    GROWTH
NO.                                               ITEM                                               RATE               2061          2062           2063          2064       2065         2066         2067


      MEDICAL INSURANCE

      ANTHEM ESSENTIAL DIRECT ACCESS / ANTHEM BLUE CROSS BLUE SHIELD
 1    PREMIUM, DEDUCTIBLE AND MAXIMUM OUT OF POCKET                                                    5%
 2    ANTHEM BLUE CROSS BLUE SHIELD PRESCRIPTION DRUGS (included in above costs)                       5%
 3    MEDICARE PART A                                                                                  5%
 4    MEDICARE PART B PREMIUM & DEDUCTIBLE                                                             5%
 5    MEDIGAP - MEDICARE ADVANTAGE PLAN / BLUE MEDICARE ACCESS VALUE (UNDER 65)                        5%           7,256.00       7,256.00       7,256.00      7,256.00   7,256.00     7,256.00     7,256.00
 6    BLUE MEDICARE ACCESS VALUE - DRUG COVERAGE                                                       5%           3,180.10       3,180.10       3,180.10      3,180.10   3,180.10     3,180.10     3,180.10
 7    MEDICARE SUPPLEMENT ( AGE 65 AND OVER)                                                           5%
 8    MEDICARE DRUG PLAN SUPPLEMENT (Premium & Medication Costs)                                       5%

      ROUTINE MEDICAL CARE - (With Insurance Offsets)
 9    NEUROLOGIST                                                                                      5%               0.00           0.00              0.00      0.00       0.00          0.00        0.00
 10   PRIMARY CARE PHYSICIAN                                                                           5%               0.00           0.00              0.00      0.00       0.00          0.00        0.00
 11   PHYSICAL MEDICINE AND REHABILITATION                                                             5%               0.00           0.00              0.00      0.00       0.00          0.00        0.00

      EMERGENCY MEDICAL CARE/AGGRESSIVE TREATMENT (With Insurance Offsets)
 12   INSERTION OF VNS - HOSPITAL CHARGES                                                              5%
 13   INSERTION OF VNS - PROVIDER FEES                                                                 5%
 14   REPLACEMENT OF VNS GENERATOR - HOSPITAL CHARGES                                                  5%
 15   REPLACEMENT OF VNS LEADS                                                                         5%
 16   KETOGENIC DIET DIETICIAN                                                                         4%
 17   DIGITAL SCALE FOR KETOGENIC DIET                                                                 4%


      DIAGNOSTIC TESTING (With Insurance Offsets)
 18   HIP X-RAYS                                                                                       5%               0.00           0.00              0.00      0.00       0.00          0.00        0.00
 19   SPINE SERIES X-RAYS                                                                              5%               0.00           0.00              0.00      0.00       0.00          0.00        0.00
 20   LIPID PANEL                                                                                      5%               0.00           0.00              0.00      0.00       0.00          0.00        0.00
 21   BANZEL LEVEL                                                                                     5%               0.00           0.00              0.00      0.00       0.00          0.00        0.00
 22   PHENOBARBITAL LEVEL                                                                              5%               0.00           0.00              0.00      0.00       0.00          0.00        0.00
 23   METABOLIC PANEL                                                                                  5%               0.00           0.00              0.00      0.00       0.00          0.00        0.00
 24   LAB DRAW                                                                                         5%               0.00           0.00              0.00      0.00       0.00          0.00        0.00




NOTE: Items replaced every "X" years (e.g., 3 yrs., 5 yrs, etc.) are paid to last valid replacement date during years indicated in the life care plan.



AEC Financial, Inc.                                                                               Page 25 of 32                                                                       Revised - May 21, 2014
                                                                                    ITEMS OF COMPENSATION
                                                                                              V. E. M.
                                                                                       CL. CT. NO. 13-0190V



                                                                                                    GROWTH
NO.                                               ITEM                                               RATE               2061          2062           2063           2064        2065         2066         2067
      MEDICATIONS (With Insurance Offsets)
 25   LEVOCARNITIN                                                                                     5%               0.00           0.00              0.00        0.00        0.00         0.00         0.00
 26   ONFI (CLOBAZAM)                                                                                  5%               0.00           0.00              0.00        0.00        0.00         0.00         0.00
 27   CETIRIZINE                                                                                       5%               0.00           0.00              0.00        0.00        0.00         0.00         0.00
 28   DIAZEPAM                                                                                         5%               0.00           0.00              0.00        0.00        0.00         0.00         0.00
 29   BANZEL                                                                                           5%               0.00           0.00              0.00        0.00        0.00         0.00         0.00
 30   PHENOBARB ELIXIR                                                                                 5%               0.00           0.00              0.00        0.00        0.00         0.00         0.00


      OVER THE COUNTER MEDICATIONS
 31   POLYETHYLINE GLYCOL POWDER                                                                       4%
 32   CO-ENZYME Q                                                                                      4%


      NUTRITION AND FEEDING (With Insurance Offsets)
 33   ELECARE JUNIOR VANILLA                                                                           4%          29,592.00      29,592.00     29,592.00       29,592.00   29,592.00    29,592.00    29,592.00
 34   JOEY FEEDING BAG                                                                                 4%               0.00           0.00              0.00        0.00        0.00         0.00         0.00
 35   MicKEY BUTTON                                                                                    4%               0.00           0.00              0.00        0.00        0.00         0.00         0.00
 36   MicKEY RIGHT ANGLE V PORT                                                                        4%               0.00           0.00              0.00        0.00        0.00         0.00         0.00


      THERAPEUTIC MODALITIES (With Insurance Offsets)
 37   SPEECH/ OCCUPATIONAL / PHYSICAL THERAPY                                                          4%               0.00           0.00              0.00        0.00        0.00         0.00         0.00
 38   PHYSICAL, OCCUPATIONAL OR SPEECH THERAPY                                                         4%
 39   ANNUAL PT or OT RE-EVALUATION                                                                    5%            409.34         409.34        409.34         409.34      409.34        409.34       409.34
 40   SPEECH THERAPY RE-EVALUATION                                                                     5%               0.00           0.00              0.00        0.00        0.00         0.00         0.00
 41   MUSIC THERAPY                                                                                    4%
 42   CAMP                                                                                             4%
 43   NURSE CASE MANAGER                                                                               4%           2,400.00       2,400.00       2,400.00       2,400.00    2,400.00     2,400.00     2,400.00


      EDUCATIONAL / VOCATIONAL
 44   PARAPROFESSIONAL ASSISTANCE                                                                      4%
 45   PSYCHOLOGICAL TESTING AND EDUCATIONAL ASSESSMENT                                                 4%
 46   VOCATIONAL / AVOCATIONAL EVALUATION                                                              4%




NOTE: Items replaced every "X" years (e.g., 3 yrs., 5 yrs, etc.) are paid to last valid replacement date during years indicated in the life care plan.



AEC Financial, Inc.                                                                               Page 26 of 32                                                                         Revised - May 21, 2014
                                                                                    ITEMS OF COMPENSATION
                                                                                              V. E. M.
                                                                                       CL. CT. NO. 13-0190V



                                                                                                    GROWTH
NO.                                               ITEM                                               RATE               2061          2062           2063        2064     2065         2066         2067
      ARCHITECTURAL MODIFICATIONS
 47   MODIFICATION OF BATHROOM                                                                         4%
 48   RAMPS FOR ENTRANCE AND EXIT TO HOME                                                              4%
 49   WIDEN 5 DOORWAYS                                                                                 4%
 50   SURE HANDS LIFT - CEILING MOUNTED LIFT SYSTEM                                                    4%
 51   REPLACEMENT SLINGS / BODY SUPPORTS FOR LIFT SYSTEM (Covered by Ins.)                             4%


      EQUIPMENT (With Insurance Offsets)
 52   TILT N SPACE CUSTOM MANUAL WHEELCHAIR                                                            4%               0.00           0.00              0.00     0.00     0.00         0.00        0.00
 53   WHEELCHAIR MAINTENANCE AND REPAIR (Includes tires/wheels)                                        4%               0.00           0.00              0.00     0.00     0.00         0.00        0.00
 54   ACTIVITY CHAIR                                                                                   4%               0.00           0.00              0.00     0.00     0.00         0.00        0.00
 55   SLEEPSAFE BED MATTRESS AND PADDING                                                               4%
 56   ADAPTED TRICYCLE                                                                                 4%
 57   JOGGING STROLLER / WHEELCHAIR                                                                    4%
 58   ADAPTIVE TOYS / THERAPEUTIC TOYS                                                                 4%
 59   KANGAROO FEEDING PUMP                                                                            4%               0.00           0.00              0.00     0.00     0.00         0.00        0.00
 60   WATERPIK CLASSIC WATER FLOSSER                                                                   4%              16.44          16.44         16.44        16.44    16.44        16.44       16.44
 61   SEIZURE MONITOR                                                                                  4%
 62   SIMPLE ENVIRONMENTAL CONTROL UNIT                                                                4%              24.00          24.00         24.00        24.00    24.00        24.00       24.00
 63   ADAPTIVE EQUIPMENT FOR EATING                                                                    4%
 64   ADAPTIVE EQUIPMENT FOR EATING - REPLACEMENTS                                                     4%
 65   ADAPTIVE EQUIPMENT FOR EATING - REPLACEMENTS                                                     4%
 66   STANDER                                                                                          4%             816.57         816.57        816.57       816.57   816.57       816.57      816.57
 67   COMMODE CHAIR / ROLLING SHOWER CHAIR                                                             4%               0.00           0.00          0.00         0.00     0.00         0.00        0.00
 68   PEANUT EXERCISE BALLS, 2 SIZES                                                                   4%
 69   ANTI-BURST ROUND EXERCISE BALL                                                                   4%
 70   THERAPY ROLL                                                                                     4%
 71   CHEWY TUBE                                                                                       4%
 72   SPECIAL NEEDS SWING WITH HARNESS                                                                 4%

      ORTHOTICS AND PROSTHETICS (With Insurance Offsets)
 73   BILATERAL HINGED AFOS                                                                            4%




NOTE: Items replaced every "X" years (e.g., 3 yrs., 5 yrs, etc.) are paid to last valid replacement date during years indicated in the life care plan.



AEC Financial, Inc.                                                                               Page 27 of 32                                                                   Revised - May 21, 2014
                                                                                    ITEMS OF COMPENSATION
                                                                                              V. E. M.
                                                                                       CL. CT. NO. 13-0190V



                                                                                                    GROWTH
NO.                                               ITEM                                               RATE                   2061                2062                2063                2064                2065                2066                2067
      SUPPLIES
 74   DIAPERS                                                                                          4%
 75   ADULT SIZE MEDIUM INCONTINENCE BRIEFS                                                            4%              1,642.50            1,642.50            1,642.50            1,642.50            1,642.50            1,642.50            1,642.50
 76   BED LINERS                                                                                       4%
 77   DISPOSABLE GLOVES                                                                                4%
 78   HAND SANITIZER                                                                                   4%
 79   WIPES                                                                                            4%
 80   BARRIER CREAM                                                                                    4%
 81   DRY DISPOSABLE WASHCLOTHS                                                                        4%
 82   MEDICAL ID BRACELET, SHOE TAG OR NECKLACE                                                        4%                  11.67               11.67               11.67               11.67               11.67               11.67               11.67
 83   CONTOURED VINYL MATTRESS PROTECTOR                                                               4%

      TRANSPORTATION
 84   PRIMARY CARE PHYSICIAN                                                                           4%                  36.00               36.00               36.00               36.00               36.00               36.00               36.00
 85   PHYSICAL MEDICINE AND REHABILITATION PHYSICIAN                                                   4%                  36.96               36.96               36.96               36.96               36.96               36.96               36.96
 86   NEUROLOGIST                                                                                      4%                 103.20              103.20              103.20              103.20              103.20              103.20              103.20
 87   NEUROSURGEON AT IU - RILEY                                                                       4%                   0.00                0.00                0.00                0.00                0.00                0.00                0.00
 88   IU CHILDREN'S THERAPY CENTER - REHAB FOR THERAPIES                                               4%
 89   NATIONALSEATING AND REHAB FOR WC/SEATING EVALUATION                                              4%                   6.82                6.82                6.82                6.82                6.82                6.82                6.82
 90   MODIFICATIONS FOR VAN                                                                            4%

      HOME CARE AND FACILITY CARE
 91   HOME HEALTH AIDE - WEEKDAY CARE                                                                  4%
 92   HOME HEALTH AIDE - WEEKDAY CARE DURING SCHOOL BREAKS                                             4%
 93   RN - WEEKDAY CARE DURING SCHOOL BREAKS                                                           5%
 94   HOME HEALTH AIDE - WEEKEND RESPITE CARE                                                          4%
 95   RN - WEEKEND RESPITE CARE                                                                        5%
 96   GROUP HOME OR LONG TERM CARE FACILITY FOR YOUNGER ADULTS                                         4%            74,825.00           74,825.00           74,825.00           74,825.00           74,825.00           74,825.00           74,825.00
 97   SKILLED NURSING FACILITY                                                                         5%

      SUBTOTAL - 1ST YEAR EXPENSES

 98   PAST UNREIMBURSED EXPENSES
 99   PAIN AND SUFFERING
100   LOST WAGES
101   STATE OF INDIANA MEDICAID LIEN
102   TRUST SEED: PEOPLES BANK, A CODORUS VALLEY CO. OF YORK,PA.
                                                                                                                  -----------------   -----------------   -----------------   -----------------   -----------------   -----------------   -----------------
      TOTAL:                                                                                                        120,356.60          120,356.60          120,356.60          120,356.60          120,356.60          120,356.60          120,356.60




NOTE: Items replaced every "X" years (e.g., 3 yrs., 5 yrs, etc.) are paid to last valid replacement date during years indicated in the life care plan.



AEC Financial, Inc.                                                                               Page 28 of 32                                                                                                        Revised - May 21, 2014
                                                                                    ITEMS OF COMPENSATION
                                                                                              V. E. M.
                                                                                       CL. CT. NO. 13-0190V



                                                                                                    GROWTH                                                                                         2074
NO.                                              ITEM                                                RATE              2068          2069          2070       2071       2072         2073         LIFE

      MEDICAL INSURANCE

      ANTHEM ESSENTIAL DIRECT ACCESS / ANTHEM BLUE CROSS BLUE SHIELD
 1    PREMIUM, DEDUCTIBLE AND MAXIMUM OUT OF POCKET                                                    5%
 2    ANTHEM BLUE CROSS BLUE SHIELD PRESCRIPTION DRUGS (included in above costs)                       5%
 3    MEDICARE PART A                                                                                  5%
 4    MEDICARE PART B PREMIUM & DEDUCTIBLE                                                             5%
 5    MEDIGAP - MEDICARE ADVANTAGE PLAN / BLUE MEDICARE ACCESS VALUE (UNDER 65)                        5%           7,256.00      7,256.00      7,256.00   7,256.00   7,256.00
 6    BLUE MEDICARE ACCESS VALUE - DRUG COVERAGE                                                       5%           3,180.10      3,180.10      3,180.10   3,180.10   3,180.10
 7    MEDICARE SUPPLEMENT ( AGE 65 AND OVER)                                                           5%                                                                         5,000.00     5,000.00
 8    MEDICARE DRUG PLAN SUPPLEMENT (Premium & Medication Costs)                                       5%                                                                         3,797.04     3,797.04

      ROUTINE MEDICAL CARE - (With Insurance Offsets)
9     NEUROLOGIST                                                                                      5%               0.00          0.00          0.00      0.00       0.00          0.00         0.00
10    PRIMARY CARE PHYSICIAN                                                                           5%               0.00          0.00          0.00      0.00       0.00          0.00         0.00
11    PHYSICAL MEDICINE AND REHABILITATION                                                             5%               0.00          0.00          0.00      0.00       0.00          0.00         0.00

      EMERGENCY MEDICAL CARE/AGGRESSIVE TREATMENT (With Insurance Offsets)
12    INSERTION OF VNS - HOSPITAL CHARGES                                                              5%
13    INSERTION OF VNS - PROVIDER FEES                                                                 5%
14    REPLACEMENT OF VNS GENERATOR - HOSPITAL CHARGES                                                  5%
15    REPLACEMENT OF VNS LEADS                                                                         5%
16    KETOGENIC DIET DIETICIAN                                                                         4%
17    DIGITAL SCALE FOR KETOGENIC DIET                                                                 4%


      DIAGNOSTIC TESTING (With Insurance Offsets)
18    HIP X-RAYS                                                                                       5%               0.00          0.00          0.00      0.00       0.00          0.00         0.00
19    SPINE SERIES X-RAYS                                                                              5%               0.00          0.00          0.00      0.00       0.00          0.00         0.00
20    LIPID PANEL                                                                                      5%               0.00          0.00          0.00      0.00       0.00          0.00         0.00
21    BANZEL LEVEL                                                                                     5%               0.00          0.00          0.00      0.00       0.00          0.00         0.00
22    PHENOBARBITAL LEVEL                                                                              5%               0.00          0.00          0.00      0.00       0.00          0.00         0.00
23    METABOLIC PANEL                                                                                  5%               0.00          0.00          0.00      0.00       0.00          0.00         0.00
24    LAB DRAW                                                                                         5%               0.00          0.00          0.00      0.00       0.00          0.00         0.00




NOTE: Items replaced every "X" years (e.g., 3 yrs., 5 yrs, etc.) are paid to last valid replacement date during years indicated in the life care plan.



AEC Financial, Inc.                                                                               Page 29 of 32                                                                  Revised - May 21, 2014
                                                                                    ITEMS OF COMPENSATION
                                                                                              V. E. M.
                                                                                       CL. CT. NO. 13-0190V



                                                                                                    GROWTH                                                                                           2074
NO.                                              ITEM                                                RATE              2068          2069          2070        2071        2072         2073         LIFE
      MEDICATIONS (With Insurance Offsets)
25    LEVOCARNITIN                                                                                     5%               0.00          0.00          0.00        0.00        0.00         0.00         0.00
26    ONFI (CLOBAZAM)                                                                                  5%               0.00          0.00          0.00        0.00        0.00         0.00         0.00
27    CETIRIZINE                                                                                       5%               0.00          0.00          0.00        0.00        0.00         0.00         0.00
28    DIAZEPAM                                                                                         5%               0.00          0.00          0.00        0.00        0.00         0.00         0.00
29    BANZEL                                                                                           5%               0.00          0.00          0.00        0.00        0.00         0.00         0.00
30    PHENOBARB ELIXIR                                                                                 5%               0.00          0.00          0.00        0.00        0.00         0.00         0.00


      OVER THE COUNTER MEDICATIONS
31    POLYETHYLINE GLYCOL POWDER                                                                       4%
32    CO-ENZYME Q                                                                                      4%


      NUTRITION AND FEEDING (With Insurance Offsets)
33    ELECARE JUNIOR VANILLA                                                                           4%          29,592.00     29,592.00     29,592.00   29,592.00   29,592.00    29,592.00    29,592.00
34    JOEY FEEDING BAG                                                                                 4%               0.00          0.00          0.00        0.00        0.00         0.00         0.00
35    MicKEY BUTTON                                                                                    4%               0.00          0.00          0.00        0.00        0.00         0.00         0.00
36    MicKEY RIGHT ANGLE V PORT                                                                        4%               0.00          0.00          0.00        0.00        0.00         0.00         0.00


      THERAPEUTIC MODALITIES (With Insurance Offsets)
37    SPEECH/ OCCUPATIONAL / PHYSICAL THERAPY                                                          4%               0.00          0.00          0.00        0.00        0.00         0.00         0.00
38    PHYSICAL, OCCUPATIONAL OR SPEECH THERAPY                                                         4%
39    ANNUAL PT or OT RE-EVALUATION                                                                    5%            409.34        409.34        409.34     409.34      409.34        409.34       409.34
40    SPEECH THERAPY RE-EVALUATION                                                                     5%               0.00          0.00          0.00        0.00        0.00         0.00         0.00
41    MUSIC THERAPY                                                                                    4%
42    CAMP                                                                                             4%
43    NURSE CASE MANAGER                                                                               4%           2,400.00      2,400.00      2,400.00    2,400.00    2,400.00     2,400.00     2,400.00


      EDUCATIONAL / VOCATIONAL
44    PARAPROFESSIONAL ASSISTANCE                                                                      4%
45    PSYCHOLOGICAL TESTING AND EDUCATIONAL ASSESSMENT                                                 4%
46    VOCATIONAL / AVOCATIONAL EVALUATION                                                              4%




NOTE: Items replaced every "X" years (e.g., 3 yrs., 5 yrs, etc.) are paid to last valid replacement date during years indicated in the life care plan.



AEC Financial, Inc.                                                                               Page 30 of 32                                                                    Revised - May 21, 2014
                                                                                    ITEMS OF COMPENSATION
                                                                                              V. E. M.
                                                                                       CL. CT. NO. 13-0190V



                                                                                                    GROWTH                                                                                     2074
NO.                                              ITEM                                                RATE              2068          2069          2070     2071     2072         2073         LIFE
      ARCHITECTURAL MODIFICATIONS
47    MODIFICATION OF BATHROOM                                                                         4%
48    RAMPS FOR ENTRANCE AND EXIT TO HOME                                                              4%
49    WIDEN 5 DOORWAYS                                                                                 4%
50    SURE HANDS LIFT - CEILING MOUNTED LIFT SYSTEM                                                    4%
51    REPLACEMENT SLINGS / BODY SUPPORTS FOR LIFT SYSTEM (Covered by Ins.)                             4%


      EQUIPMENT (With Insurance Offsets)
52    TILT N SPACE CUSTOM MANUAL WHEELCHAIR                                                            4%               0.00          0.00          0.00     0.00     0.00         0.00         0.00
53    WHEELCHAIR MAINTENANCE AND REPAIR (Includes tires/wheels)                                        4%               0.00          0.00          0.00     0.00     0.00         0.00         0.00
54    ACTIVITY CHAIR                                                                                   4%               0.00          0.00          0.00     0.00     0.00         0.00         0.00
55    SLEEPSAFE BED MATTRESS AND PADDING                                                               4%
56    ADAPTED TRICYCLE                                                                                 4%
57    JOGGING STROLLER / WHEELCHAIR                                                                    4%
58    ADAPTIVE TOYS / THERAPEUTIC TOYS                                                                 4%
59    KANGAROO FEEDING PUMP                                                                            4%               0.00          0.00          0.00     0.00     0.00         0.00         0.00
60    WATERPIK CLASSIC WATER FLOSSER                                                                   4%              16.44         16.44         16.44    16.44    16.44        16.44        16.44
61    SEIZURE MONITOR                                                                                  4%
62    SIMPLE ENVIRONMENTAL CONTROL UNIT                                                                4%              24.00         24.00         24.00    24.00    24.00        24.00        24.00
63    ADAPTIVE EQUIPMENT FOR EATING                                                                    4%
64    ADAPTIVE EQUIPMENT FOR EATING - REPLACEMENTS                                                     4%
65    ADAPTIVE EQUIPMENT FOR EATING - REPLACEMENTS                                                     4%
66    STANDER                                                                                          4%             816.57        816.57        816.57   816.57   816.57       816.57       816.57
67    COMMODE CHAIR / ROLLING SHOWER CHAIR                                                             4%               0.00          0.00          0.00     0.00     0.00         0.00         0.00
68    PEANUT EXERCISE BALLS, 2 SIZES                                                                   4%
69    ANTI-BURST ROUND EXERCISE BALL                                                                   4%
70    THERAPY ROLL                                                                                     4%
71    CHEWY TUBE                                                                                       4%
72    SPECIAL NEEDS SWING WITH HARNESS                                                                 4%

      ORTHOTICS AND PROSTHETICS (With Insurance Offsets)
73    BILATERAL HINGED AFOS                                                                            4%




NOTE: Items replaced every "X" years (e.g., 3 yrs., 5 yrs, etc.) are paid to last valid replacement date during years indicated in the life care plan.



AEC Financial, Inc.                                                                               Page 31 of 32                                                              Revised - May 21, 2014
                                                                                    ITEMS OF COMPENSATION
                                                                                              V. E. M.
                                                                                       CL. CT. NO. 13-0190V



                                                                                                    GROWTH                                                                                                                                       2074
NO.                                              ITEM                                                RATE                 2068                2069                2070                2071                2072                2073               LIFE
      SUPPLIES
74    DIAPERS                                                                                          4%
75    ADULT SIZE MEDIUM INCONTINENCE BRIEFS                                                            4%            1,642.50            1,642.50            1,642.50            1,642.50            1,642.50            1,642.50            1,642.50
76    BED LINERS                                                                                       4%
77    DISPOSABLE GLOVES                                                                                4%
78    HAND SANITIZER                                                                                   4%
79    WIPES                                                                                            4%
80    BARRIER CREAM                                                                                    4%
81    DRY DISPOSABLE WASHCLOTHS                                                                        4%
82    MEDICAL ID BRACELET, SHOE TAG OR NECKLACE                                                        4%                11.67               11.67               11.67               11.67               11.67               11.67               11.67
83    CONTOURED VINYL MATTRESS PROTECTOR                                                               4%

      TRANSPORTATION
84    PRIMARY CARE PHYSICIAN                                                                           4%                36.00               36.00               36.00               36.00               36.00               36.00               36.00
85    PHYSICAL MEDICINE AND REHABILITATION PHYSICIAN                                                   4%                36.96               36.96               36.96               36.96               36.96               36.96               36.96
86    NEUROLOGIST                                                                                      4%               103.20              103.20              103.20              103.20              103.20              103.20              103.20
87    NEUROSURGEON AT IU - RILEY                                                                       4%                 0.00                0.00                0.00                0.00                0.00                0.00                0.00
88    IU CHILDREN'S THERAPY CENTER - REHAB FOR THERAPIES                                               4%
89    NATIONALSEATING AND REHAB FOR WC/SEATING EVALUATION                                              4%                 6.82                6.82                6.82                6.82                6.82                6.82                6.82
90    MODIFICATIONS FOR VAN                                                                            4%

      HOME CARE AND FACILITY CARE
91    HOME HEALTH AIDE - WEEKDAY CARE                                                                  4%
92    HOME HEALTH AIDE - WEEKDAY CARE DURING SCHOOL BREAKS                                             4%
93    RN - WEEKDAY CARE DURING SCHOOL BREAKS                                                           5%
94    HOME HEALTH AIDE - WEEKEND RESPITE CARE                                                          4%
95    RN - WEEKEND RESPITE CARE                                                                        5%
96    GROUP HOME OR LONG TERM CARE FACILITY FOR YOUNGER ADULTS                                         4%          74,825.00           74,825.00           74,825.00           74,825.00           74,825.00
97    SKILLED NURSING FACILITY                                                                         5%                                                                                                              71,175.00           71,175.00

      SUBTOTAL - 1ST YEAR EXPENSES

 98   PAST UNREIMBURSED EXPENSES
 99   PAIN AND SUFFERING
100   LOST WAGES
101   STATE OF INDIANA MEDICAID LIEN
102   TRUST SEED: PEOPLES BANK, A CODORUS VALLEY CO. OF YORK,PA.
                                                                                                                -----------------   -----------------   -----------------   -----------------   -----------------   -----------------   -----------------
      TOTAL:                                                                                                      120,356.60          120,356.60          120,356.60          120,356.60          120,356.60          115,067.54          115,067.54




NOTE: Items replaced every "X" years (e.g., 3 yrs., 5 yrs, etc.) are paid to last valid replacement date during years indicated in the life care plan.



AEC Financial, Inc.                                                                               Page 32 of 32                                                                                                      Revised - May 21, 2014